EXECUTION VERSION

 
CREDIT AGREEMENT
Dated as of August 14, 2013
among
WHITE MOUNTAINS INSURANCE GROUP, LTD., 
as the Borrower,
WELLS FARGO BANK, NATIONAL ASSOCIATION, 
as Administrative Agent, Swing Line Lender and
an Issuing Lender,
and
THE OTHER LENDERS PARTY HERETO
BARCLAYS BANK PLC
and
HSBC BANK BERMUDA LIMITED 
as Co-Syndication Agents


and
BMO HARRIS BANK, N.A.,
and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, 
and
U.S. BANK NATIONAL ASSOCIATION, 
as Co-Documentation Agents
and
WELLS FARGO SECURITIES, LLC,
BARCLAYS BANK PLC 
and
HSBC SECURITIES (USA) INC., 
as Joint Lead Arrangers and Joint Book Runners







--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
 
Page


1.
DEFINITIONS
1


 
 
 
 
 
1.1
Defined Terms.
1


 
1.2
Other Definitional Provisions.
27


 
1.3
Letter of Credit Amounts.
27


 
1.4
Rounding.
27


 
1.5
Times of Day.
28


 
1.6
Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.
28


 
 
 
 
2.
AMOUNT AND TERMS OF COMMITMENTS
28


 
 
 
 
 
2.1
Revolving Credit Commitments.
28


 
2.2
Procedure for Revolving Credit Borrowing.
28


 
2.3
Swing Line Commitment.
29


 
2.4
Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
30


 
2.5
Repayment of Loans; Evidence of Debt.
32


 
2.6
Facility Fee, etc.
33


 
2.7
Termination or Reduction of Revolving Credit Commitments.
33


 
2.8
Prepayments.
34


 
2.9
Conversion and Continuation Options.
35


 
2.10
Maximum Number of Eurodollar Loans.
35


 
2.11
Interest Rates and Payment Dates.
36


 
2.12
Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin
and Facility Fee Rate.
36


 
2.13
Inability to Determine Interest Rate.
37


 
2.14
Pro Rata Treatment and Payments.
37


 
2.15
Requirements of Law.
39


 
2.16
Taxes.
41


 
2.17
Compensation for Losses.
45


 
2.18
Illegality.
46


 
2.19
Change of Office.
46


 
2.20
Replacement of Lenders under Certain Circumstances.
46


 
2.21
Guaranty of Payment and Performance.
47


 
2.22
Increase in Commitments.
47


 
2.23
Cash Collateral.
48


 
2.24
Defaulting Lenders.
49


 
 
 
 
3.
LETTERS OF CREDIT
52


 
 
 
 
 
3.1
L/C Commitment.
52




i



--------------------------------------------------------------------------------




 
3.2
Procedure for Issuance and Amendment of Letter of Credit; Auto-Extension Letters
of Credit.
53


 
3.3
Drawings and Reimbursements; Funding of Participations.
54


 
3.4
Repayment of Participations.
56


 
3.5
Obligations Absolute.
57


 
3.6
Role of Issuing Lender.
57


 
3.7
Applicability of ISP98.
58


 
3.8
Fees and Other Charges.
58


 
3.9
Letters of Credit Issued for Subsidiaries.
59


 
3.10
Conflict with Issuer Documents.
59


 
 
 
 
4.
CONDITIONS PRECEDENT
59


 
 
 
 
 
4.1
Conditions to Closing.
59


 
4.2
Conditions to Closing and Each Extension of Credit.
61


 
 
 
 
5.
REPRESENTATIONS AND WARRANTIES
61


 
 
 
 
 
5.1
Financial Statements.
61


 
5.2
Corporate Existence; Compliance with Law.
62


 
5.3
Corporate Power; Authorization; Enforceable Obligations.
62


 
5.4
No Legal Bar.
63


 
5.5
No Material Litigation.
63


 
5.6
Ownership of Property; Liens.
63


 
5.7
Intellectual Property.
63


 
5.8
Taxes.
63


 
5.9
Federal Regulations.
64


 
5.10
ERISA.
64


 
5.11
Investment Company Act; Other Regulations.
65


 
5.12
Use of Proceeds.
65


 
5.13
Accuracy of Information, etc.
65


 
5.14
Insurance Regulatory Matters.
65


 
5.15
Indebtedness and Liens.
65


 
5.16
Taxpayer Identification Number.
66


 
5.17
OFAC.
66


 
 
 
 
6.
AFFIRMATIVE COVENANTS
66


 
 
 
 
 
6.1
Financial Statements.
66


 
6.2
Certificates; Other Information.
68


 
6.3
Payment of Obligations.
69


 
6.4
Conduct of Business and Maintenance of Existence, etc.
69


 
6.5
Maintenance of Property; Insurance.
69


 
6.6
Inspection of Property; Books and Records; Discussions.
70


 
6.7
Notices.
70




ii



--------------------------------------------------------------------------------




 
6.8
Taxes.
71


 
6.9
Use of Proceeds.
71


 
6.10
Further Assurances.
71


 
 
 
 
7.
NEGATIVE COVENANTS
71


 
 
 
 
 
7.1
Financial Condition Covenants.
71


 
7.2
Limitation on Indebtedness.
72


 
7.3
Limitation on Liens.
74


 
7.4
Limitation on Changes in Fiscal Periods.
74


 
7.5
Limitation on Lines of Business.
74


 
7.6
Guarantors.
74


 
7.7
Anti-Terrorism Laws and OFAC.
75


 
 
 
 
8.
EVENTS OF DEFAULT
75


 
 
 
 
 
8.1
Events of Default.
75


 
8.2
Remedies Upon Event of Default.
77


 
 
 
 
9.
THE ADMINISTRATIVE AGENT
78


 
 
 
 
 
9.1
Appointment.
78


 
9.2
Delegation of Duties.
78


 
9.3
Exculpatory Provisions.
78


 
9.4
Reliance by Administrative Agent.
79


 
9.5
Non-Reliance on Administrative Agent and Other Lenders.
80


 
9.6
Administrative Agent in its Individual Capacity.
80


 
9.7
Successor Administrative Agent.
80


 
9.8
Administrative Agent May File Proofs of Claim.
81


 
9.9
Guarantee and Collateral Matters.
82


 
9.10
Other Agents; Arrangers and Managers.
82


 
 
 
 
10.
MISCELLANEOUS
83


 
 
 
 
 
10.1
Amendments, Etc.
83


 
10.2
Notices; Effectiveness; Electronic Communication.
85


 
10.3
No Waiver; Cumulative Remedies.
87


 
10.4
Survival of Representations and Warranties.
88


 
10.5
Attorney Costs and Expenses.
88


 
10.6
Indemnification.
88


 
10.7
Successors and Assigns.
90


 
10.8
Adjustments; Setoff.
96


 
10.9
Counterparts.
97


 
10.10
Severability.
97


 
10.11
Integration.
98


 
10.12
GOVERNING LAW.
98




iii



--------------------------------------------------------------------------------




 
10.13
SUBMISSION TO JURISDICTION; WAIVERS.
98


 
10.14
WAIVERS OF JURY TRIAL.
99


 
10.15
No Advisory or Fiduciary Responsibility.
99


 
10.16
Confidentiality.
100


 
10.17
Release of Guarantee Obligations.
101


 
10.18
USA PATRIOT Act Notice.
101


 
10.19
Interest Rate Limitation.
101


 
10.20
Entire Agreement.
102






iv



--------------------------------------------------------------------------------




SCHEDULES:
 
 
 
1
Commitment Schedule
1A
Existing Letters of Credit
5.3
Consents, Authorizations, Filings and Notices
10.2
Notice Addresses
 
 
EXHIBITS:
 
 
 
A
Form of Compliance Certificate
B-1
Form of Borrowing Request
B-2
Form of Swing Line Loan Notice
C-1
Form of Revolving Credit Note
C-2
Form of Swing Line Note
D-1
U.S. Tax Compliance Certificate (For Foreign Lenders that are not Partnerships
for U.S. Federal; Income Tax Purposes)
D-2
U.S. Tax Compliance Certificate (For Foreign Lenders that are Partnerships for
U.S. Federal; Income Tax Purposes)
D-3
U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal; Income Tax Purposes)
D-4
U.S. Tax Compliance Certificate (For Foreign Participants that are Partnerships
for U.S. Federal; Income Tax Purposes)
E
Form of Closing Certificate
F
Form of Assignment and Assumption
G
Form of Instrument of Accession


v



--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of August 14, 2013, is among (i) WHITE MOUNTAINS
INSURANCE GROUP, LTD., a company existing under the laws of Bermuda (the
“Borrower”), (ii) each lender from time to time party hereto (collectively, the
“Lenders”) and (iii) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo
Bank”), as Administrative Agent, Swing Line Lender and an Issuing Lender.
PRELIMINARY STATEMENTS
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility under which the Borrower may obtain revolving loans and other
extensions of credit in an aggregate principal amount outstanding at any time
not in excess of $425,000,000 (subject to an option to increase such amount by
an additional $75,000,000), and the Lenders are willing to do so on the terms
and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
1.    DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“Act of 1934” means the Securities Exchange Act of 1934 and the regulations
issued thereunder.
“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.7.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

1



--------------------------------------------------------------------------------




“Agent Fee Letter” means that certain letter agreement dated as of July 11, 2013
by and among the Borrower, Wells Fargo Bank and Wells Fargo Securities, LLC.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates (including, Wells Fargo Bank, in its capacity as the Administrative
Agent and Wells Fargo Securities, LLC in its capacity as one of the Arrangers),
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.
“Agreement” means this Credit Agreement, as amended, restated, extended,
supplemented or otherwise modified from time to time.
“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the Department of its
jurisdiction of incorporation or organization, which statement shall be in the
form required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements permitted by such Department to be used for filing annual statutory
financial statements and shall contain the type of information permitted or
required by such Department to be disclosed therein, together with all exhibits
or schedules filed therewith.
“Applicable Margin” means the applicable percentage per annum set forth below
corresponding to the Total Consolidated Debt to Total Consolidated
Capitalization Ratio as of the most recent fiscal quarter of the Borrower for
which a Compliance Certificate has been or is required to have been delivered
pursuant to Section 6.2(b):
Pricing Level
Total Consolidated Debt to Total Consolidated Capitalization Ratio
Applicable Margin
for
Eurodollar Loans
Applicable Margin
for
Base Rate Loans
I
≤12.5%
1.200%
0.200%
II
> 12.5% ≤ 20.0%
1.400%
0.400%
III
> 20.0% ≤ 27.5%
1.600%
0.600%
IV
> 27.5%
1.900%
0.900%

The Applicable Margin in effect from the Closing Date through the first Business
Day immediately following the date the first Compliance Certificate is delivered
to the Administrative Agent pursuant to Section 6.2(b) shall be the Applicable
Margin set forth in pricing level II. Any increase or decrease in the Applicable
Margin resulting from a change in the Total Consolidated Debt to Total
Consolidated Capitalization Ratio, as set forth on a Compliance Certificate
delivered pursuant to Section 6.2(b), shall become effective as of the first
Business Day immediately following delivery of such Compliance Certificate;
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with Section 6.2(b), then the pricing level IV Applicable Margin
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered until the first Business Day
after the date on which such Compliance Certificate is delivered.

2



--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Margin for any period shall be subject to the
provisions of Section 2.12(b).
“Application” means an application and agreement for the issuance or amendment
of a Letter of Credit in the form from time to time used by the applicable
Issuing Lender, which shall not be inconsistent with this Agreement or impose
additional obligations on the Borrower.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Wells Fargo Securities, LLC, Barclays Bank PLC and HSBC
Securities (USA) Inc., in their respective capacities as joint lead arrangers
and joint book runners.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent,
substantially in the form of Exhibit F or any other form approved by the
Administrative Agent.
“Auto-Extension Letter of Credit” has the meaning specified in Section 3.2(c).
“Available Revolving Credit Commitment” means, with respect to any Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) such Lender’s Revolving Extensions of
Credit then outstanding.
“Barclays Fee Letter” means that certain letter agreement dated as of July 11,
2013 by and between the Borrower and Barclays Bank PLC.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Wells Fargo Bank as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a rate
set by Wells Fargo Bank based upon various factors including Wells Fargo Bank’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the Base Rate due to a change in any
of the foregoing shall take effect at the opening of business on the day
specified in the public announcement of such change.

3



--------------------------------------------------------------------------------




“Base Rate Loans” means Loans for which the applicable rate of interest is based
upon the Base Rate.
“Berkshire Hathaway” means, Berkshire Hathaway Inc., or an Affiliate thereof.
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower Materials” has the meaning specified in Section 6.2(e).
“Borrower” has the meaning specified in the preamble hereto.
“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.
“Borrowing Request” means a notice of (a) a borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Loans pursuant
to Sections 2.2 or 2.9 which, if in writing, shall be substantially in the form
of Exhibit B-1.
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Loans, a day (other than a Saturday or Sunday) on which
banks generally are open in New York City for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in Dollars are carried on in the London
interbank market and (ii) for all other purposes, a day (other than a Saturday
or Sunday) on which banks generally are open in New York City for the conduct of
substantially all of the commercial lending activities, and interbank wire
transfers can be made on the Fedwire system.
“Capital and Surplus” means, as of any date, (a) as to any Insurance Subsidiary
domiciled in the United States, the total surplus as regards to policyholders
(or any successor line item description that contains the same information) as
shown in its Annual Statement or Interim Statement, or an amount determined in a
consistent manner for any date other than one as of which an Annual Statement or
Interim Statement is prepared, (b) as to Sirius, the total solvency capital (or
any successor line item description that contains the same information) as shown
in its Annual Statement or Interim Statement, or an amount determined in a
consistent manner for any date other than one as of which an Annual Statement or
Interim Statement is prepared and (c) as to any other Insurance Subsidiary, the
equivalent amount (determined in good faith by the Borrower).
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP;
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

4



--------------------------------------------------------------------------------




“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or share capital of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase any of
the foregoing.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lenders or the Swing Line Lender (as applicable) and the Lenders, as collateral
for L/C Obligations, obligations in respect of Swing Line Loans, or obligations
of Lenders to fund participations in respect of either thereof (as the context
may require), cash or deposit account balances or, if the applicable Issuing
Lender or the Swing Line Lender benefiting from such collateral shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the applicable Issuing Lender or the Swing Line Lender (as applicable).
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Act of 1934, but excluding any employee benefit plan of such person
or any of its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
(i) Berkshire Hathaway or (ii) Franklin Mutual (in each of clause (i) and (ii),
together with their respective Affiliates) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Act of 1934, except that a person or
group shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 30% or more of the equity securities of the Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Borrower on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or

5



--------------------------------------------------------------------------------




group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).
For the avoidance of doubt, none of the Capital Stock held by the entities
listed in clauses (a)(i) and (a)(ii), nor the Capital Stock held by any of their
Affiliates, shall be included as being owned by a “person” or “group” when
determining whether such “person” or “group” has met the 30% threshold set forth
in clause (a).
“Closing Certificate” means a certificate substantially in the form of
Exhibit E.
“Closing Date” means the first date on which all the conditions precedent in
Section 4.1 are satisfied or waived in accordance with Section 10.1.
“Code” means the Internal Revenue Code of 1986.
“Commitments” means, collectively the Revolving Credit Commitments, the Swing
Line Commitment, the L/C Commitment or as the context may require, any such
Commitment.
“Compensation Period” has the meaning specified in Section 2.14(e)(ii).
“Compliance Certificate” means a certificate duly executed by a Responsible
Officer on behalf of the Borrower substantially in the form of Exhibit A.
“Conditional Common Equity” means convertible preferred equity issued by the
Borrower or any of its Subsidiaries which will convert to common equity of the
Borrower or any of its Subsidiaries upon shareholder approval (provided that
such shareholder approval is obtained within the period required by the terms
thereof).
“Consolidated Net Income” means, the consolidated net income (or loss) of the
Borrower and its consolidated Subsidiaries for such period, determined in
accordance with GAAP; provided, however, that in calculating Consolidated Net
Income, there shall be excluded for purposes of the calculation of Consolidated
Net Income (x) the net income (or loss) of any Person accrued prior to the date
it becomes a Subsidiary of the Borrower or is merged into or consolidated with
the Borrower or any of its Subsidiaries, and (y) the net unrealized investment
gain (or loss), less the net unrealized foreign currency gain (or loss) on
investments, less applicable related income tax provisions (or plus applicable
related income tax benefits), in each case, included in the consolidated net
income (or loss) of the Borrower.
“Consolidated Net Worth” means the sum of all amounts that would be included on
a consolidated balance sheet of the Borrower and its consolidated Subsidiaries
under shareholders’ equity at such date, plus non-controlling interests, in each
case, determined in accordance with GAAP; provided, however, that in calculating
Consolidated Net Worth, there shall be excluded for purposes of the calculation
of Consolidated Net Worth (x) the accumulated net unrealized investment gain (or
loss), less the net unrealized foreign

6



--------------------------------------------------------------------------------




currency gain (or loss) on investments, less applicable related income tax
provisions (or plus applicable related income tax benefits), in each case, as of
June 30, 2013, (y) the net unrealized investment gain (or loss), less the net
unrealized foreign currency gain (or loss) on investments, less applicable
related income tax provisions (or plus applicable related income tax benefits),
in each case, included in the consolidated net income (or loss) of the Borrower
subsequent to June 30, 2013 and (z) the equity in the net unrealized investment
gain (or loss), less applicable related income tax provisions (or plus
applicable related income tax benefits), in each case, from investments in
unconsolidated affiliates.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
“Debt” means indebtedness for borrowed money.
“Debtor Relief Laws” the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions, domestic or foreign, from time to time in effect and affecting
the rights of creditors generally.
“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in L/C Obligations or participations in Swing Line Loans required
to be funded by it hereunder within two Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written

7



--------------------------------------------------------------------------------




confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.24(b)) upon delivery of
written notice of such determination to the Borrower, the Issuing Lender, the
Swing Line Lender and each Lender.
“Default Rate” has the meaning specified in Section 2.11(c).
“Department” means, with respect to any Insurance Subsidiary, the insurance
commissioner or other Governmental Authority of such Insurance Subsidiary’s
jurisdiction of incorporation or organization.
“Dollars” and “$” means lawful currency of the United States of America.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.7(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.7(b)(iii)).
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
injunctive or equitable relief, fines, penalties or indemnities), of the
Borrower or any of its Subsidiaries resulting from or based upon (a) a violation
of any environmental law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) human exposure to
any Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of

8



--------------------------------------------------------------------------------




the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan (other
than a Multiemployer Plan); (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in Reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan (other than a
Multiemployer Plan); (g) the determination that any Pension Plan (other than a
Multiemployer Plan) is considered an at-risk plan within the meaning of Section
430 of the Code or Section 303 of ERISA; (h) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate; or (i)
with respect to any Multiemployer Plan, the receipt by the Borrower or any ERISA
Affiliate of written or electronic notice from such Multiemployer Plan that (i)
an event or condition has occurred that constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
such Multiemployer Plan or (ii) such Multiemployer Plan is considered a plan in
endangered or critical status within the meaning of Section 432 of the Code or
Section 305 of ERISA.
“Eurodollar Loans” means Loans for which the applicable rate of interest is
based upon clause (a) of the definition of “Eurodollar Rate.”
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Loan, the rate per
annum equal to (i) the rate (the “Screen LIBOR Rate”) which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page or is derived from such
other commercially available source providing quotations of the corresponding
rate as may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Wells Fargo Bank’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period; and

9



--------------------------------------------------------------------------------




(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) Screen LIBOR Rate, at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Wells Fargo
Bank’s London Branch to major banks in the London interbank Eurodollar market at
their request at the date and time of determination.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes imposed in lieu of net income taxes, and branch
profits Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Foreign Lender, U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 2.20) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.16, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.16(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
August 12, 2011, among the Borrower, the lenders from time to time party
thereto, Bank of America, N.A. as administrative agent and the other agents and
arrangers from time to time party thereto.
“Existing Letters of Credit” means those letters of credit set forth on Schedule
1A.
“Event of Default” means any of the events specified in Section 8.1, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
“Facility Fee Rate” means the applicable percentage per annum set forth below
corresponding to the Total Consolidated Debt to Total Consolidated
Capitalization Ratio as of the most recent fiscal quarter of the Borrower for
which a Compliance Certificate has been or is required to have been delivered
pursuant to Section 6.2(b):

10



--------------------------------------------------------------------------------




Pricing Level
Total Consolidated Debt to Total Consolidated Capitalization Ratio
Facility Fee Rate
I
≤12.5%
0.175%
II
> 12.5% ≤ 20.0%
0.225%
III
> 20.0% ≤ 27.5%
0.275%
IV
> 27.5%
0.350%

The Facility Fee Rate in effect from the Closing Date through the first Business
Day immediately following the date the first Compliance Certificate is delivered
to the Administrative Agent pursuant to Section 6.2(b) shall be the Facility Fee
Rate set forth in pricing level II. Any increase or decrease in the Facility Fee
Rate resulting from a change in the Total Consolidated Debt to Total
Consolidated Capitalization Ratio, as set forth on a Compliance Certificate
delivered pursuant to Section 6.2(b), shall become effective as of the first
Business Day immediately following delivery of such Compliance Certificate;
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with Section 6.2(b), then the level IV Facility Fee Rate shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the first Business Day after the date
on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Facility Fee Rate for any period shall be subject to the
provisions of Section 2.12(b).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), current and any future
regulations or other official interpretations thereof, and any agreements
entered into pursuant to Section 1471(b) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
Bank on such day on such transactions as reasonably determined by the
Administrative Agent.
“Fee Letters” means, collectively, the Agent Fee Letter, the Barclays Fee Letter
and the HSBC Fee Letter.

11



--------------------------------------------------------------------------------




“Fitch” means Fitch, Inc. (or any successor thereto).
“Foreign Lender” means a Lender that is not a U.S. Person.
“Franklin Mutual” means any investment fund managed by Franklin Mutual Advisers
LLC (or any successor thereto) or any of its Affiliates.
“Fronting Exposure” means, at any time there is a Lender that is a Defaulting
Lender, (a) with respect to any Issuing Lender, such Defaulting Lender’s
Revolving Credit Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swing Line Lender, such Defaulting
Lender’s Revolving Credit Percentage of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Fundamental Change” means any of (a) the Borrower consolidating or amalgamating
with or merging into any other Person (other than any such transaction in which
the Borrower is the surviving entity), (b) the Borrower failing to preserve,
renew and keep, in full force and effect, its corporate existence, (c) the
Borrower, directly or indirectly through any of its Subsidiaries, conveying or
transferring the properties and assets of the Borrower and its Subsidiaries
(taken as a whole for the Borrower and its Subsidiaries) substantially as an
entirety (other than to the Borrower or any of its Subsidiaries), or (d) the
Borrower liquidating, winding up or dissolving itself, other than, in the case
of clauses (a) through (d), any such transaction or transactions the sole
purpose of which is to change the domicile of the Borrower (in any such
redomiciliation (x) the surviving, amalgamated or transferee entity shall
expressly assume, by an agreement reasonably satisfactory to the Administrative
Agent, the obligations of the Borrower to be performed or observed hereunder and
deliver to the Administrative Agent such corporate authority documents and legal
opinions as the Administrative Agent shall reasonably request and a certificate
signed by a Responsible Officer on behalf of the Borrower certifying that no
Default or Event of Default shall exist either immediately before or immediately
after giving effect to any such transaction, (y) the surviving, amalgamated or
transferee entity shall succeed to, and be substituted for, and may exercise
every right and power of, the Borrower under this Agreement with the same effect
as if such surviving, amalgamated or transferee entity had been named as the
Borrower herein and (z) the surviving, amalgamated or transferee entity shall be
organized under the laws of the United States of America, any state thereof, the
District of Columbia, Bermuda, Canada, the United Kingdom, Switzerland or
Luxembourg).
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time and set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public

12



--------------------------------------------------------------------------------




Accountants and statements and pronouncements of the Financial Accounting
Standards Board or such other principles as may be approved by a significant
segment of the accounting profession in the United States, that are applicable
to the circumstances as of the date of determination.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof whether state or local and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, and any corporation or other entity owned or
controlled, through stock or capital ownership or otherwise, by any of the
foregoing, including any board of insurance, insurance department or insurance
commissioner.
“Granting Lender” has the meaning specified in Section 10.7(h).
“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantor” means any Subsidiary of the Borrower that, at the election of the
Borrower, shall have guaranteed the obligations of the Borrower under this
Agreement pursuant to a guarantee agreement reasonably satisfactory in form and
substance to the Administrative Agent; provided, however, that it shall be a
condition of a Subsidiary becoming a Guarantor for purposes of this Agreement
that the Borrower shall have delivered

13



--------------------------------------------------------------------------------




to the Administrative Agent at the time the Subsidiary becomes party to the
Guaranty such related legal opinions, corporate or similar resolutions and other
customary documents and certificates as the Administrative Agent shall have
reasonably requested.
“Guaranty” means a guarantee agreement described in the definition of Guarantor.
“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, pollutants, solid, liquid or gaseous
wastes, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls (“PCBs”) or PCB-containing
materials or equipment, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any environmental law.
“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or any of its Subsidiaries
providing for protection against fluctuations in interest rates or currency
exchange rates or otherwise providing for the exchange of nominal interest
obligations, either generally or under specific contingencies.
“HSBC Bank” means HSBC Bank Bermuda Limited.
“HSBC Fee Letter” means that certain letter agreement dated as of July 11, 2013
by and among the Borrower, HSBC Bank and HSBC Securities (USA) Inc.
“Increase Effective Date” has the meaning specified in Section 2.22(b).
“Indebtedness” means, as to any Person at any date, without duplication, all of
the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP (a) all Debt of such Person, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit, bank guarantees, surety bonds or
similar facilities, (g) all obligations of such Person, contingent or otherwise,
to purchase, redeem, retire, defease or otherwise acquire for value any Capital
Stock of such Person, (h) all Guarantee Obligations of such Person in respect of
any of the foregoing, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the

14



--------------------------------------------------------------------------------




payment of such obligation and (j) for the purposes of Section 8.1(h) only, all
obligations of such Person in respect of Hedge Agreements.
“Indemnified Liabilities” has the meaning specified in Section 10.6.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or a Guarantor under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.6.
“Instrument of Accession” has the meaning specified in Section 2.22.
“Insurance Regulations” means any Law, directive or order applicable to an
insurance company.
“Insurance Regulator” means any Person charged with the administration,
oversight or enforcement of any Insurance Regulation.
“Insurance Subsidiary” means any Subsidiary which is required to be licensed by
any Department as an insurer or reinsurer and each direct or indirect Subsidiary
of such Subsidiary.
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, arising under Laws, including,
without limitation, copyrights, copyright licenses, patents, patent licenses,
trademarks, trademark licenses, technology, know-how and processes, and all
rights to sue at law or in equity for any infringement or other impairment
thereof, including the right to receive all proceeds and damages therefrom.
“Interest Payment Date” means (a) as to any Base Rate Loan, the last Business
Day of each of March, June, September and December and the last day of the
Revolving Credit Commitment Period, (b) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Loan and the last day of the
Revolving Credit Commitment Period; provided, however, that if any Interest
Period for a Eurodollar Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates, and (c) as to any Loan (other than a Base Rate Loan),
the date of any repayment or prepayment made in respect thereof.
“Interest Period” means, as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, unless
unavailable to any Lender, twelve months) thereafter, as selected by the
Borrower in its notice of borrowing or notice of conversion, as the case may be,
given with respect thereto; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Eurodollar
Loan and ending one, two, three or six months (or, unless unavailable to

15



--------------------------------------------------------------------------------




any Lender, twelve months) thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
(ii) any Interest Period in respect of the Loans that would otherwise extend
beyond the Revolving Credit Termination Date shall end on the Revolving Credit
Termination Date, and
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.
“Interim Statement” means any interim statutory financial statement or financial
report (whether quarterly, semiannually or otherwise) of any Insurance
Subsidiary required to be filed with the Department of its jurisdiction of
incorporation or organization, which statement or report shall be in the form
required by such Insurance Subsidiary’s jurisdiction of incorporation or
organization or, if no specific form is so required, in the form of financial
statements or financial reports permitted by such Department to be used for
filing interim statutory financial statements or financial reports and shall
contain the type of information permitted or required by such Department to be
disclosed therein, together with all exhibits or schedules filed therewith.
“IRS” means the United States Internal Revenue Service, or any successor
thereto.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Application,
and any other document, agreement and instrument entered into by the applicable
Issuing Lender and the Borrower (or any Subsidiary) or by the Borrower (or any
Subsidiary) in favor of the applicable Issuing Lender and relating to any such
Letter of Credit.
“Issuing Lender” means Wells Fargo Bank and any other Lender from time to time
designated by the Borrower as an Issuing Lender, with the consent of such Lender
and the Administrative Agent.

16



--------------------------------------------------------------------------------




“Laws” means any law, treaty, rule, regulation or order of a court or other
Governmental Authority.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Revolving Credit
Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing.
“L/C Commitment” means $25,000,000, as the same may be reduced from time to time
pursuant to Section 2.7.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof or the increase of the amount
thereof.
“L/C Fee Payment Date” means the first Business Day of each of January, April,
July and October and the last day of the Revolving Credit Commitment Period.
“L/C Obligations” means, at any time, an amount equal to the sum of (a) the
aggregate amount available to be drawn under all outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.3. For purposes of computing the
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.3. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all of the Lenders, other than the Issuing Lender that issued such
Letter of Credit.
“Lenders” has the meaning specified in the preamble hereto.
“Letters of Credit” means any standby letters of credit issued hereunder and
shall include the Existing Letters of Credit.
“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance or
reinsurance business.
“Lien” means any mortgage, pledge, security interest, encumbrance, charge or
security interest of any kind.

17



--------------------------------------------------------------------------------




“Loan” means any loan made by any Lender to the Borrower pursuant to this
Agreement, including any Revolving Credit Loan and any Swing Line Loan made by
the Swing Line Lender.
“Loan Documents” means this Agreement, the Guaranty (if any), the Notes, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.23 of this Agreement and any Instrument of Accession
executed hereunder pursuant to Section 2.22.
“Majority Lenders” means the holders of more than 50% of the Total Revolving
Extensions of Credit (or, if no such Revolving Extensions of Credit are
outstanding, prior to any termination of the Revolving Credit Commitments, the
holders of more than 50% of the Total Revolving Credit Commitments). The
Revolving Credit Commitment in effect (or, when applicable, Revolving Extensions
of Credit outstanding) of any Defaulting Lender shall be excluded for purposes
of making a determination of Majority Lenders.
“Mandatory Convertible Securities” means equity securities or subordinated debt
securities (which subordinated debt securities, if issued by the Borrower or a
Guarantor, will include subordination to the obligations of the Borrower and the
Guarantors hereunder), issued by the Borrower or any of its Subsidiaries which
(i) are not (x) Mandatory Redeemable Securities (other than Qualified
Securities) or (y) Conditional Common Equity and (ii) provide, pursuant to the
terms thereof, that the issuer of such securities (or an affiliate of such
issuer) may cause (without the payment of additional cash consideration by the
issuer thereof) the conversion or exchange of, or has agreed to convert or
exchange, such securities to or for equity securities of the Borrower or any of
its Subsidiaries upon the occurrence of a certain date or of certain events. A
Mandatory Convertible Security that is also a Qualified Security shall be
treated as a Mandatory Convertible Security.
“Mandatory Redeemable Securities” means debt or equity securities (other than
Conditional Common Equity, so long as such Conditional Common Equity may not be
required, by the holder thereof, to be repurchased or redeemed during the period
provided for shareholder approval of conversion pursuant to the terms of such
Conditional Common Equity) issued by the Borrower or any of its Subsidiaries
which either (i) are subordinated debt securities (which subordinated debt
securities, if issued by the Borrower or a Guarantor, will include subordination
to the obligations of the Borrower and the Guarantors hereunder), or (ii)
provide, pursuant to the terms thereof, that such securities must be repurchased
or redeemed, or the holder of such securities may require the issuer of such
securities to repurchase or redeem such securities, upon the occurrence of a
certain date or of certain events.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property or financial condition of the Borrower and its Subsidiaries
taken as a whole, or (b) the validity or enforceability of this Agreement or any
of the other Loan Documents or the rights and remedies of the Administrative
Agent and the Lenders hereunder or thereunder.

18



--------------------------------------------------------------------------------




“Material Insurance Subsidiary” means any Insurance Subsidiary (whether existing
on or acquired or formed after the Closing Date) having Capital and Surplus
equal to 10% or more of the Consolidated Net Worth of the Borrower as of the
most recent Annual Statement or Interim Statement of such Insurance Subsidiary.
“Maximum Rate” has the meaning specified in Section 10.19(a).
“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in the absence of the National Association of Insurance
Commissioners or such successor, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissioners and similar Governmental
Authorities of the various states of the United States towards the promotion of
uniformity in the practices of such Governmental Authorities.
“Non-Extension Notice Date” has the meaning specified in Section 3.2(c).
“Non-Regulated Operating Subsidiary” means each Subsidiary of the Borrower
engaged directly (as opposed to indirectly through the ownership of Capital
Stock of a Person engaged in a Principal Business) in a Principal Business,
whether now owned or hereafter acquired, which is not an Insurance Subsidiary.
“Note” means any promissory note, including any revolving credit note or swing
line note, made by the Borrower in favor of a Lender evidencing any Loan,
substantially in the forms of Exhibit C-1 and C-2, as the case may be and as any
such Note may be amended, restated, supplemented, modified or replaced from time
to time.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“OneBeacon Insurance Group” means the grouping of Insurance Subsidiaries of
OneBeacon Limited identified by NAIC Group Code 1129 (or any successor grouping
equivalent thereto).
“OneBeacon Limited” means OneBeacon Insurance Group, Ltd., a company existing
under the laws of Bermuda.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments

19



--------------------------------------------------------------------------------




under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, excise,
property, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except for any such taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.20).
“Participant” has the meaning specified in Section 10.7(d).
“Participant Register” has the meaning specified in Section 10.7(d).
“PATRIOT Act” means the USA Patriot Act (Pub. L. 107-56, signed into law on
October 26, 2001).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.
“Permitted Liens” means (a) any Lien upon Property to secure any part of the
cost of development, construction, alteration, repair or improvement of such
Property, or Indebtedness incurred to finance such cost; (b) any extension,
renewal or replacement, in whole or in part, of any Lien referred to in the
foregoing clause (a); (c) any Lien relating to a sale and leaseback transaction;
(d) any Lien in favor of the Borrower or any Subsidiary granted by the Borrower
or any Subsidiary in order to secure any intercompany obligations;
(e) mechanic’s, materialmen’s, carriers’ or other like Liens arising in the
ordinary course of business (including construction of facilities) in respect of
obligations which are not due or which are being contested in good faith;
(f) any Lien arising in connection with any legal proceeding which is being
contested in good faith; (g) Liens for taxes not yet subject to penalties for
non-payment or which are being contested in good faith by appropriate
proceedings; (h) minor survey exceptions, minor encumbrances, easements or
reservations of, or rights of others for, licenses, rights-of-way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real property or Liens incidental
to the conduct of the business of such Person or to the

20



--------------------------------------------------------------------------------




ownership of its properties which were not incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person; (i) pledges or deposits under workers’ compensation
Laws, unemployment insurance Laws or similar social security legislation;
(j) any pledge or deposit to secure performance of letters of credit, bank
guarantees, bids, leases, statutory obligations, surety and appeal bonds,
performance bonds or other obligations of a like nature arising in the ordinary
course of business; (k) any interest or title of a lessor under any lease
entered into in the ordinary course of business; (l) Liens on assets of any
Insurance Subsidiary securing (i) short-term Indebtedness (i.e. with a maturity
of less than one year when issued, provided that such Indebtedness may include
an option to extend for up to an additional one year period) incurred or issued
to provide short-term liquidity to facilitate claims payments in the event of
catastrophe, (ii) Indebtedness incurred or issued in the ordinary course of its
business or in securing insurance-related obligations (that do not constitute
Indebtedness) and letters of credit, bank guarantees, surety bonds or similar
instruments issued for the account of any such Insurance Subsidiary in the
ordinary course of its business or in securing insurance-related obligations
(that do not constitute Indebtedness) or (iii) insurance-related obligations
(that do not constitute Indebtedness); (m) judgment liens in respect of
judgments that do not constitute an Event of Default under Section 8.1(j); (n)
Liens on securities that are lent pursuant to securities lending activities; and
(o) Liens securing the obligations hereunder.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.2(e).
“Preference Shares” means those certain fixed/floating perpetual non-cumulative
preference shares, liquidation preference $1,000 per share, of Sirius
International Group.
“Principal Business” means (a) a business of the type engaged in by the Borrower
and its Subsidiaries on the date of this Agreement, (b) any other insurance,
insurance services, insurance related or risk management related business and
(c) any business reasonably incident to any of the foregoing.
“Property” means any property of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible.
“Qualified Securities” means (a) Mandatory Redeemable Securities issued by the
Borrower or any of its Subsidiaries that, pursuant to the terms thereof, must be

21



--------------------------------------------------------------------------------




redeemed or repurchased or repaid, or may be required to be redeemed or
repurchased or repaid at the option of the holder of such securities (excluding
redemption, repurchase or repayment upon the occurrence of one or more events or
conditions but including redemption, repurchase or repayment upon the occurrence
of a certain date), (i) if such Mandatory Redeemable Securities are equity
securities or subordinated debt securities, not sooner than the Revolving Credit
Termination Date (except to the extent permitted by clause (ii) below) or (ii)
only in exchange for equity securities or other Qualified Securities of the
Borrower or any of its Subsidiaries (except to the extent permitted by clause
(i) above) and (b) any other debt or equity securities issued by the Borrower or
any of its Subsidiaries whose proceeds are or would be accorded, at or about the
time of issuance, equity treatment by S&P.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Refunded Swing Line Loans” has the meaning specified in Section 2.4(b).
“Refunding Date” has the meaning specified in Section 2.4(c).
“Register” has the meaning specified in Section 10.7(c).
“Regulation U” means Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation” means the obligation of the Borrower to reimburse an
Issuing Lender pursuant to Section 3.3(a) for amounts drawn under Letters of
Credit issued by such Issuing Lender for the account of the Borrower.
“Related Person” means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents and advisors of such Person
and of such Person’s Affiliates.
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Requested Reimbursement Date” has the meaning specified in Section 3.3(a).
“Requirement of Law” means, as to any Person, any Law, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
“Responsible Officer” means, as to the Borrower or any Subsidiary, the chief
executive officer, president, chief financial officer, treasurer, chief
accounting officer, any

22



--------------------------------------------------------------------------------




vice president or any managing director of the Borrower or any Subsidiary, as
the context requires. Any document delivered hereunder that is signed by a
Responsible Officer on behalf of the Borrower or a Subsidiary shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower or such Subsidiary
and such Responsible Officer shall be conclusively presumed to have acted on
behalf of the Borrower or such Subsidiary.
“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender, if any, to make Revolving Credit Loans and participate in Swing Line
Loans and Letters of Credit, in an aggregate principal or face amount not to
exceed the amount set forth under the heading “Revolving Credit Commitment”
opposite such Lender’s name on Schedule 1 to this Agreement, or, as the case may
be, in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be adjusted from time to time pursuant to the
terms hereof.
“Revolving Credit Commitment Period” means the period from and including the
Closing Date to the earliest of (a) the Revolving Credit Termination Date, (b)
the date of termination of the Revolving Credit Commitments pursuant to Section
2.7, and (c) the date of termination of the commitment of each Lender to make
Loans and of the obligation of the Issuing Lenders to make L/C Credit Extensions
pursuant to Section 8.2.
“Revolving Credit Loans” has the meaning specified in Section 2.1.
“Revolving Credit Percentage” means, as to any Lender at any time, subject to
Section 2.24, the percentage (carried out to the ninth decimal place) which such
Lender’s Revolving Credit Commitment then constitutes of the Total Revolving
Credit Commitments (or, at any time after the commitment of each Lender to make
Loans and the obligation of each Issuing Lender to make L/C Credit Extensions
shall have terminated pursuant to Section 8.2 or if all of the Revolving Credit
Commitments shall have expired, then the Revolving Credit Percentage of each
Lender shall be determined based on the Revolving Credit Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments).
“Revolving Credit Termination Date” means August 14, 2018; provided, however,
that, if such date is not a Business Day, the Revolving Credit Termination Date
shall be the next succeeding Business Day.
“Revolving Extensions of Credit” means, as to any Lender at any time, an amount
equal to the sum of (a) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, (b) the principal amount equal to
such Lender’s Revolving Credit Percentage of the L/C Obligations then
outstanding and (c) the principal amount equal to such Lender’s Revolving Credit
Percentage of the aggregate principal amount of Swing Line Loans then
outstanding.
“S&P” means Standard & Poor’s Rating Services (or any successor thereto).

23



--------------------------------------------------------------------------------




“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.
“SAP” means with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the Department in the jurisdiction of
incorporation or organization of such Insurance Subsidiary for the preparation
of annual statements and other financial reports by insurance companies of the
same type as such Insurance Subsidiary, which are applicable to the
circumstances as of the date of determination.
“SEC” means the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“SFAS” means the Statements of Financial Accounting Standards adopted by the
Financial Accounting Standards Board.
“Sirius” means Sirius International Insurance Corporation, a Swedish
corporation.
“Sirius International Group” means Sirius International Group Ltd., a company
organized under the laws of Bermuda.
“SPC” has the meaning specified in Section 10.7(h).
“Specified Event of Default” means an Event of Default pursuant to Sections
8.1(a), 8.1(b) (with respect to Section 7.1 only) or 8.1(c).
“Stated Rate” has the meaning specified in Section 10.19(a).
“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

24



--------------------------------------------------------------------------------




“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $25,000,000.
“Swing Line Lender” means Wells Fargo Bank, in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loans” has the meaning specified in Section 2.3(a).
“Swing Line Participation Amount” has the meaning specified in Section 2.4(c).
“Syndication Agent” means Barclays Bank PLC, HSBC Bank, and any other Lender as
may be designated from time to time by the Borrower as a syndication agent, with
the consent of such Lender and the Arrangers.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Total Consolidated Capitalization” means, as at any date, the sum, without
duplication, of (a) Consolidated Net Worth plus (b) Total Consolidated Debt
plus, (c) the amounts in respect of Trust Preferred Securities, Mandatory
Convertible Securities, Mandatory Redeemable Securities, Conditional Common
Equity and any other preferred equity that would, in conformity with GAAP, be
reflected on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such date and which are not already included in
clause (a) or (b) above.
“Total Consolidated Debt” means, at any date, the sum, without duplication, of
(a) all amounts that would, in conformity with GAAP, be reflected and classified
as debt on a consolidated balance sheet of the Borrower and its consolidated
Subsidiaries prepared as of such date (other than amounts excluded by clauses
(b) and (c) below), (b) Indebtedness represented by (i) Trust Preferred
Securities or Qualified Securities (in each case, owned by Persons other than
the Borrower or any of its consolidated Subsidiaries) but only to the extent
that such securities (other than Mandatory Convertible Securities) exceed 15% of
Total Consolidated Capitalization or (ii) Mandatory Redeemable Securities (owned
by Persons other than the Borrower or any of its consolidated Subsidiaries)
other than Qualified Securities, and (c) Indebtedness represented by Mandatory
Convertible Securities (owned by Persons other than the Borrower or any of its
consolidated Subsidiaries) but only to the extent that such Mandatory
Convertible Securities plus Trust Preferred Securities and Qualified Securities
(in each case, owned by Persons other than the Borrower or any of its
consolidated Subsidiaries) exceed 25% of Total Consolidated Capitalization;
provided, that in the event that the notes related to the Mandatory Convertible
Securities remain outstanding following the exercise of forward purchase
contracts related to such Mandatory Convertible Securities, then such
outstanding notes will be included in Total Consolidated Debt

25



--------------------------------------------------------------------------------




thereafter. Total Consolidated Debt shall, in any event, not include (1) Hedge
Agreements entered into in the ordinary course of business for non-speculative
purposes, (2) Indebtedness of the type described in Sections 7.2(b), (c), (d),
(f), (g) and (k), (3) Conditional Common Equity, (4) any other amounts in
respect of Trust Preferred Securities, Mandatory Redeemable Securities,
Mandatory Convertible Securities or Qualified Securities, or (5) any amounts
resulting from any entity consolidated as a Variable Interest Entity in “ASC
Topic 810 – Consolidations”.
“Total Consolidated Debt to Total Consolidated Capitalization Ratio” means, as
at the end of any fiscal quarter of the Borrower, the ratio of (a) Total
Consolidated Debt to (b) Total Consolidated Capitalization.
“Total Revolving Credit Commitments” means, at any time, the aggregate amount of
Revolving Credit Commitments then in effect. The aggregate amount of the Total
Revolving Credit Commitments on the Closing Date is $425,000,000.
“Total Revolving Extensions of Credit” means, at any time, the aggregate amount
of the Revolving Extensions of Credit of the Lenders outstanding at such time.
“Transferee” means a Participant or an assignee of any Lender’s rights and
obligations under this Agreement pursuant to an Assignment and Assumption.
“Trust Preferred Securities” means preferred equity issued by a special purpose
entity, the proceeds of which are used to purchase subordinated debt securities
of the Borrower or any of its Subsidiaries having terms that substantially
mirror those of such preferred equity issued by the special purpose entity such
that the subordinated debt securities constitute credit support for obligations
in respect of such preferred equity and such preferred equity is reflected on a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries in
accordance with GAAP.
“Type” means, as to any Loan, its nature as a Base Rate Loan or a Eurodollar
Loan.
“Unreimbursed Amount” has the meaning specified in Section 3.3(a).
“U.S. Borrower” means the Borrower if it is a U.S. Person.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.16.
“Withholding Agent” means the Borrower, any Guarantor and the Administrative
Agent.

26



--------------------------------------------------------------------------------




1.2    Other Definitional Provisions. Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(a)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, accounting terms
relating to the Borrower or any of its Subsidiaries not defined in Section 1.1
and accounting terms partly defined in Section 1.1, to the extent not defined,
shall have the respective meanings given to them under GAAP or SAP, as the case
may be.
(b)    References herein to particular pages, columns, lines or sections of any
Person’s Annual Statement shall be deemed, where appropriate, to be references
to the corresponding page, column, line or section of such Person’s Interim
Statement, or if no such corresponding page, column, line or section exists or
if any report form changes, then to the corresponding item referenced thereby.
(c)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)    The word “or” is not exclusive and the words “include”, “includes” or
“including” shall be deemed to be followed by the phrase “without limitation”.
(f)    References to “preferred equity” includes Capital Stock designated as
preferred stock, preference shares, preferred shares or any similar term.
(g)    Unless the context requires otherwise, any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time.
1.3    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.4    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

27



--------------------------------------------------------------------------------




1.5    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.6    Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement. Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if (i) either (x) the Borrower, by
notice to the Administrative Agent or (y) the Administrative Agent or the
Majority Lenders, by notice to the Borrower, requests an amendment to any
provision in this Agreement or any other Loan Document to eliminate the effect
of any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision, regardless of whether any such
notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance the terms of Section 10.1 and (ii) notwithstanding any change in GAAP
that would require that obligations in respect of leases (whether currently
existing or hereafter entered into) which would be treated as operating leases
under GAAP as of the Closing Date to be thereafter treated as capital leases or
otherwise reflected on a consolidated balance sheet, such lease obligations
shall continue to be treated as operating leases for all purposes under this
Agreement.
2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof each Lender severally agrees to make revolving credit loans (“Revolving
Credit Loans”) to the Borrower from time to time on any Business Day during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Lender which, when added to such Lender’s Revolving
Credit Percentage of the sum of (A) the L/C Obligations then outstanding and (B)
the aggregate principal amount of the Swing Line Loans then outstanding, does
not exceed the amount of such Lender’s Revolving Credit Commitment. During the
Revolving Credit Commitment Period the Borrower may use the Revolving Credit
Commitments by borrowing, prepaying the Revolving Credit Loans in whole or in
part, and reborrowing, all in accordance with the terms and conditions hereof.
The Revolving Credit Loans may from time to time be Eurodollar Loans or Base
Rate Loans, as determined by the Borrower and notified to the Administrative
Agent in accordance with Sections 2.2 and 2.9, provided that no Revolving Credit
Loan shall be made as a Eurodollar Loan during the one month period immediately
prior to the Revolving Credit Termination Date.
(b)    The Borrower shall repay to the Lenders all outstanding Revolving Credit
Loans on the Revolving Credit Termination Date.
2.2    Procedure for Revolving Credit Borrowing. The Borrower may borrow under
the Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period, provided that the Borrower shall give the Administrative
Agent a borrowing request in the form of Exhibit B-1 hereto (hereinafter, a
“Borrowing Request”) (which Borrowing Request must be received by the
Administrative Agent prior to 11:00 A.M., (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans, or (b) on the
requested Borrowing Date,

28



--------------------------------------------------------------------------------




in the case of Base Rate Loans, provided that requests for Base Rate Loans not
received prior to 11:00 A.M. on the requested Borrowing Date shall be deemed
received on the following Business Day), and must specify (i) the amount and
Type of Revolving Credit Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurodollar Loans, the length of the initial Interest
Period therefor; provided, however, that if the Borrower wishes to request
Eurodollar Loans having an Interest Period of twelve months in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 A.M., four Business
Days prior to the requested date of such borrowing, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is unavailable to any of them. Not later
than 10:00 A.M., three Business Days before the requested date of such
borrowing, the Administrative Agent shall notify the Borrower (which notice may
be by telephone) whether or not the requested Interest Period is unavailable to
any Lender. If the Borrower requests a borrowing of Eurodollar Loans in any
Borrowing Request, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. Each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Revolving Credit Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
the Swing Line Lender may request, on behalf of the Borrower, borrowings of Base
Rate Loans under the Revolving Credit Commitments in other amounts pursuant to
Section 2.4. Upon receipt of any such notice from the Borrower, the
Administrative Agent shall promptly notify each Lender thereof. Each Lender will
make its Revolving Credit Percentage of the amount of each borrowing of
Revolving Credit Loans available to the Administrative Agent for the account of
the Borrower at the Administrative Agent’s Office prior to 12:00 Noon, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Borrower
by the Administrative Agent in like funds as received by the Administrative
Agent.
2.3    Swing Line Commitment. (a) Subject to the terms and conditions hereof,
the Swing Line Lender agrees, in reliance on the agreements of the other Lenders
set forth in Section 2.4, that during the Revolving Credit Commitment Period, it
will make available to the Borrower in the form of swing line loans (“Swing Line
Loans”) a portion of the credit otherwise available to the Borrower under the
Revolving Credit Commitments; provided that (i) the aggregate principal amount
of Swing Line Loans outstanding at any time shall not exceed the Swing Line
Commitment then in effect (notwithstanding that the Swing Line Loans outstanding
at any time, when aggregated with the Swing Line Lender’s other outstanding
Revolving Credit Loans hereunder, may exceed the Swing Line Commitment then in
effect or such Swing Line Lender’s Revolving Credit Commitment then in effect),
(ii) the Borrower shall not request, and the Swing Line Lender shall not make,
any Swing Line Loan if, after giving effect to the making of such Swing Line
Loan, the aggregate amount of the Available Revolving Credit Commitments would
be less than zero and (iii) so long as any Lender is a Defaulting Lender, the
Swing Line Lender shall not be required to fund any Swing Line Loan unless it is
satisfied it will have no Fronting Exposure after giving effect to such Swing
Line Loan. During the Revolving Credit Commitment Period, the Borrower may use
the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swing Line Loans shall be Base
Rate Loans only.

29



--------------------------------------------------------------------------------




(b)    The Borrower shall repay all outstanding Swing Line Loans on the
Revolving Credit Termination Date.
2.4    Procedure for Swing Line Borrowing; Refunding of Swing Line Loans. (a)
The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Credit Commitment Period, provided, the Borrower shall give
the Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing in the form of Exhibit B-2 (which telephonic notice must be received by
the Swing Line Lender not later than 1:00 P.M. on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date.
Each borrowing under the Swing Line Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M. time, on the Borrowing Date specified in the borrowing notice in respect of
such Swing Line Loan, the Swing Line Lender shall make available to the
Administrative Agent at the Administrative Agent’s Office an amount in
immediately available funds equal to the amount of such Swing Line Loan. The
Administrative Agent shall make the proceeds of such Swing Line Loan available
to the Borrower on such Borrowing Date in like funds as received by the
Administrative Agent.
(b)    The Swing Line Lender, not less frequently than once each week shall, and
at any other time, from time to time, as the Swing Line Lender elects in its
sole and absolute discretion, may, on behalf of the Borrower (which hereby
irrevocably directs the Swing Line Lender to act on its behalf), on one Business
Day’s notice given by the Swing Line Lender no later than 12:00 Noon request
each Lender to make, and each Lender hereby agrees to make, a Revolving Credit
Loan, in an amount equal to such Lender’s Revolving Credit Percentage of the
aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender. Each
Lender shall make an amount equal to its Revolving Credit Percentage of such
Revolving Credit Loan available to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds, not later than
10:00 A.M. one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans (and any Cash Collateral available with respect to the
applicable Swing Line Loan, if so applied by the Administrative Agent to refund
such Swing Line Loan) shall be made immediately available by the Administrative
Agent to the Swing Line Lender for application by the Swing Line Lender to the
repayment of the Refunded Swing Line Loans. Upon the written request of any
Lender, the Administrative Agent will, within three Business Days of such
request, inform such Lender of the aggregate amount of Swing Line Loans
outstanding on the date of such request.
(c)    If prior to the time a Revolving Credit Loan would have otherwise been
made pursuant to Section 2.4(b), one of the events described in Section 8.1(c)
shall have occurred and be continuing with respect to the Borrower, or if for
any other reason, as determined by the Swing Line Lender in its sole discretion,
Revolving Credit Loans may not be made as contemplated by Section 2.4(b), each
Lender shall, on the date such Revolving Credit Loan was to have been made
pursuant to the notice referred to in Section 2.4(b) (the “Refunding Date”),
purchase for cash an undivided participating interest in the then outstanding
Swing Line Loans by paying to the Swing Line Lender an amount (the “Swing Line
Participation Amount”) equal to (i) such Lender’s Revolving Credit Percentage
times (ii) the sum of the aggregate principal amount of Swing Line Loans then
outstanding which were to have been repaid with such Revolving Credit Loans.

30



--------------------------------------------------------------------------------




(d)    If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.4 by the time specified
in Section 2.4(b), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate as
reasonably determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant borrowing or funded participation in the relevant Swing Line Loan,
as the case may be. A certificate of the Swing Line Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this paragraph (d) shall be conclusive absent manifest error.
(e)    Each Lender’s obligation to make the Loans referred to in Section 2.4(b)
and to purchase participating interests pursuant to Section 2.4(c) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 4; (iii) any adverse change in the
condition (financial or otherwise) of the Borrower; (iv) any breach of this
Agreement or any other Loan Document by the Borrower or any Lender; or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.
(f)    Whenever, at any time after the Swing Line Lender has received from any
Lender such Lender’s Swing Line Participation Amount, the Swing Line Lender
receives any payment on account of the Swing Line Loans, the Swing Line Lender
will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Lender will return to the Swing Line Lender any
portion thereof previously distributed to it by the Swing Line Lender. The
obligation of the Lenders under this paragraph (f) shall survive the payment in
full of the Loans and other obligations hereunder and the termination of this
Agreement.
(g)    The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans. Until each Lender funds its Refunded Swing
Line Loan or risk participation pursuant to this Section 2.4 to refinance such
Lender’s Revolving Credit Percentage of any Swing Line Loan, interest in respect
of such Revolving Credit Percentage shall be solely for the account of the Swing
Line Lender.

31



--------------------------------------------------------------------------------




(h)    The Borrower shall make all payments of principal and interest in respect
of the Swing Line Loans directly to the Administrative Agent for the account of
the Swing Line Lender.
2.5    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the appropriate Lender (i) the then unpaid principal amount on the Revolving
Credit Termination Date (or on such earlier date on which the Loans become due
and payable pursuant to Section 8.2) of each Revolving Credit Loan of such
Lender, and (ii) the then unpaid principal amount on the Revolving Credit
Termination Date (or on such earlier date on which the Loans become due and
payable pursuant to Section 8.2) of each Swing Line Loan of the Swing Line
Lender. The Borrower hereby further agrees to pay interest to the Administrative
Agent for the account of the appropriate Lender on the unpaid principal amount
of the Loans made to it from time to time outstanding from the Closing Date
until payment in full thereof at the rates per annum, and on the dates, set
forth in Section 2.11.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.
(c)    The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.7(c), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan to the Borrower made
hereunder and any Note evidencing such Loan, the Type of such Loan and each
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from or for the account of the Borrower and each Lender’s share
thereof. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(d)    The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.5(b) shall, to the extent permitted by
applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Loans made to
it by such Lender in accordance with the terms of this Agreement.
(e)    The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, it will execute and deliver to such Lender a promissory note of the
Borrower evidencing any Revolving Credit Loans or Swing Line Loans, as the case
may be, made by such Lender to the Borrower, substantially in the forms of
Exhibit C-1 or C-2, respectively, with appropriate insertions as to date and
principal amount. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

32



--------------------------------------------------------------------------------




(f)    In addition to the accounts and records referred to herein above, each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
2.6    Facility Fee, etc. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, computed at the Facility
Fee Rate on the average daily amount of the Revolving Credit Commitment (or, if
the Revolving Credit Commitments have been terminated, on the outstanding amount
of all Revolving Credit Loans plus such Lender’s applicable Revolving Credit
Percentage of Swing Line Loans and L/C Obligations then outstanding), of such
Lender during the period for which payment is made, regardless of usage, subject
to adjustment as provided in Section 2.24. The facility fee shall accrue at all
times during the Revolving Credit Commitment Period (and thereafter so long as
any Revolving Credit Loans, Swing Line Loans or L/C Obligations remain
outstanding), including at any time during which one or more of the conditions
in Section 4.2 is not met, and shall be payable quarterly in arrears on the last
Business Day of each of March, June, September and December and on the last day
of the Revolving Credit Commitment Period (and, if applicable, thereafter on
demand), commencing on the first of such dates to occur after the Closing Date.
The facility fee shall be calculated quarterly in arrears, and if there is any
change in the Facility Fee Rate during any quarter, the actual daily amount
shall be computed and multiplied by the Facility Fee Rate separately for each
period during such quarter that the Facility Fee Rate was in effect.
(b)    The Borrower agrees to pay to the Administrative Agent and Wells Fargo
Securities, LLC the fees in the amounts and on the dates from time to time
agreed to in the Agent Fee Letter.
(c)    The Borrower agrees to pay to Barclays Bank PLC the fees in the amounts
and on the dates from time to time agreed to in the Barclays Fee Letter.
(d)    The Borrower agrees to pay to HSBC Bank and HSBC Securities (USA) Inc.
the fees in the amounts and on the dates from time to time agreed to in the HSBC
Fee Letter.
2.7    Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon notice to the Administrative Agent, to terminate the
Revolving Credit Commitments or, from time to time, to reduce the aggregate
amount of the Revolving Credit Commitments; provided that (a) no such
termination or reduction of Revolving Credit Commitments shall be permitted if,
after giving effect thereto and to any prepayments of the Revolving Credit Loans
and Swing Line Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Credit Commitments, (b)
any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple thereof (or the remaining amount of the Revolving Credit Commitments),
(c) any such notice shall be received by the Administrative Agent not later than
11:00 A.M. three Business Days prior to the date of termination or reduction and
(d) if, after giving effect to any reduction of the Revolving Credit
Commitments, the L/C Commitment or the Swing Line Commitment exceeds the amount
of the Revolving Credit Commitment, such

33



--------------------------------------------------------------------------------




Commitment shall be automatically reduced by the amount of such excess;
provided, further, that a notice of termination of the Revolving Credit
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, transactions or borrowings in
general, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. The Administrative Agent will promptly notify the
Lenders of any notice of termination or reduction of the Revolving Credit
Commitments. Any reduction of the Revolving Credit Commitments shall be applied
to the Revolving Credit Commitment of each Lender according to its Revolving
Credit Percentage. All fees accrued until the effective date of any termination
of the Revolving Credit Commitment shall be paid on the effective date of such
termination. Any reduction shall reduce permanently the Revolving Credit
Commitments then in effect.
2.8    Prepayments. (a) The Borrower may at any time and from time to time
prepay the Loans made to the Borrower, in whole or in part, without premium or
penalty, upon notice delivered to the Administrative Agent at least three
Business Days prior thereto in the case of Eurodollar Loans and on the date of
prepayment in the case of Base Rate Loans, which notice shall specify the date
and amount of prepayment and whether the prepayment is of Eurodollar Loans or
Base Rate Loans; provided, that (i) if a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.17 and (ii) no prior
notice is required for the prepayment of Swing Line Loans; provided, further,
that, a notice of prepayment delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities,
transactions or borrowings in general, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified prepayment date) if such condition is not satisfied. Upon receipt of
any such notice the Administrative Agent shall promptly notify the Lenders
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Base Rate Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of Revolving Credit Loans shall be in an aggregate principal
amount of $1,000,000 or a whole multiple thereof. Partial prepayments of Swing
Line Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.
(b)    If for any reason the Total Revolving Extensions of Credit at any time
exceed the Total Revolving Credit Commitments then in effect, the Borrower shall
immediately prepay the Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.8(b) unless after the prepayment in full of the Loans the Total
Revolving Extensions of Credit exceed the Total Revolving Credit Commitments
then in effect.

34



--------------------------------------------------------------------------------




2.9    Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans made to the Borrower to Base Rate Loans by
giving the Administrative Agent at least two Business Days’ prior irrevocable
notice (which may be telephonic) of such election. The Borrower may elect from
time to time to convert Base Rate Loans made to the Borrower to Eurodollar Loans
by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice (which may be telephonic) of such election (which notice
shall specify the length of the initial Interest Period therefor); provided,
however, that if the Borrower wishes to request Eurodollar Loans having an
Interest Period of twelve months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 11:00 A.M. four Business Days prior to the requested date
of such conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to the Lenders of such request and determine whether the
requested Interest Period is unavailable to any of them. Not later than 10:00
A.M. three Business Days before the requested date of such conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period is unavailable
to any of the Lenders, provided, further that no Base Rate Loan may be converted
to a Eurodollar Loan (i) when any Event of Default has occurred and is
continuing and the Administrative Agent or the Majority Lenders have determined
in its or their sole discretion not to permit such conversions or (ii) during
the one month period immediately prior to the Revolving Credit Termination Date.
Each telephonic notice by the Borrower pursuant to this Section 2.9 must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request appropriately completed and signed by a Responsible Officer of
the Borrower. If the Borrower requests a conversion to a Eurodollar Loan in any
Borrowing Request, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. Upon receipt of any such notice
the Administrative Agent shall promptly notify the Lenders thereof.
(b)    The Borrower may elect to continue any Eurodollar Loan made to the
Borrower as such upon the expiration of the then current Interest Period with
respect thereto by giving irrevocable notice (which may be telephonic) to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Eurodollar Loan may be
continued as such (i) when any Event of Default has occurred and is continuing
and the Administrative Agent or the Majority Lenders have determined in its or
their sole discretion not to permit such continuations or (ii) during the one
month period immediately prior to the Revolving Credit Termination Date, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso, such Loans shall be converted automatically
to Base Rate Loans on the last day of such then expiring Interest Period. Each
telephonic notice by the Borrower pursuant to this Section 2.9 must be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
appropriately completed and signed by a Responsible Officer of the Borrower.
Upon receipt of any such notice the Administrative Agent shall promptly notify
the Lenders thereof.
2.10    Maximum Number of Eurodollar Loans. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions, continuations and
optional prepayments of Eurodollar Loans and all selections of Interest Periods
shall be in such amounts and be made

35



--------------------------------------------------------------------------------




pursuant to such elections so that no more than ten Eurodollar Loans shall be
outstanding at any one time.
2.11    Interest Rates and Payment Dates. (a) Subject to the provisions of
paragraph (c) below, each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such
Interest Period plus the Applicable Margin for Eurodollar Loans.
(b)    Each Base Rate Loan, including Swing Line Loans, shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Margin for Base Rate
Loans.
(c)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section 2.11 plus 2% or (y) in the case of Reimbursement Obligations, the
rate applicable to Base Rate Loans plus 2%, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any facility fee or
other amount payable hereunder shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to Base Rate Loans plus
2%, in each case, with respect to clauses (i) and (ii) above, from the date of
such non‑payment until such amount is paid in full (each of the foregoing
collectively, the “Default Rate”).
(d)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section 2.11
shall be payable from time to time on demand (after as well as before judgment
and before and after the commencement of any proceeding under any Debtor Relief
Law).
2.12    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin and Facility Fee Rate. (a) Interest (including interest on Base Rate
Loans determined by reference to the Eurodollar Rate), fees and commissions
payable pursuant hereto shall be calculated on the basis of a 365-day (or
366-day, as the case may be) year for the actual days elapsed, except that, with
respect to Eurodollar Loans, the interest thereon shall be calculated on the
basis of a 360-day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the Base Rate shall become effective as of the
opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change in any interest
rate. Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.14(d), bear interest for one
day.

36



--------------------------------------------------------------------------------




(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower, the
Administrative Agent or the Majority Lenders determine that (i) the Total
Consolidated Debt to Total Consolidated Capitalization Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Total Consolidated Debt to Total Consolidated Capitalization
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the applicable Issuing Lenders, as
the case may be, promptly on demand by the Administrative Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under any Debtor Relief Law, automatically and without further
action by the Administrative Agent, any Lender or any Issuing Lender), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or any Issuing Lender under this Agreement. The Borrower’s
obligations under this paragraph shall survive the termination of the Revolving
Credit Commitments and the repayment of all Loans and other obligations
hereunder.
(c)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.
2.13    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)    the Administrative Agent shall have determined (which determination shall
be conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period or in connection with
an existing or proposed Base Rate Loan, or
(b)    the Administrative Agent shall have received notice from the Majority
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the relevant Lenders
as soon as practicable thereafter. If such notice is given (x) any Eurodollar
Loans requested to be made on the first day of such Interest Period shall be
made as Base Rate Loans, (y) any Loans that were to have been converted on the
first day of such Interest Period to Eurodollar Loans shall be continued as Base
Rate Loans and (z) any outstanding Eurodollar Loans shall be converted, on the
last day of the then current Interest Period with respect thereto, to Base Rate
Loans. Until such notice has been withdrawn by the Administrative Agent (x) no
further Eurodollar Loans shall be made or continued as such, (y) the Borrower
shall not have the right to convert Loans to Eurodollar Loans and (z) the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended.
2.14    Pro Rata Treatment and Payments. (a) Subject to Section 2.24, each
borrowing, other than borrowings of Swing Line Loans, by the Borrower from the
Lenders

37



--------------------------------------------------------------------------------




hereunder, and any reduction of the Revolving Credit Commitments of the Lenders,
shall be made pro rata according to the respective Revolving Credit Percentages
of the Lenders. Subject to Section 2.24, each payment by the Borrower on account
of any facility fee, Letter of Credit fee, or interest on the Revolving Credit
Loans of the Borrower shall be made pro rata according to the respective amounts
thereof owed to the Lenders.
(b)    Subject to Section 2.24, each payment (including each prepayment) by the
Borrower on account of principal of the Revolving Credit Loans of the Borrower
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Credit Loans of the Borrower then held by the Lenders. Each
payment in respect of Reimbursement Obligations in respect of any Letter of
Credit shall be made to the relevant Issuing Lender.
(c)    Unless otherwise directed by the Borrower, the application of any payment
of Loans shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each payment of the Eurodollar Loans shall be accompanied by accrued
interest to the date of such payment on the amount paid.
(d)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 12:00 Noon on the due date thereof to the
Administrative Agent, for the account of the relevant Lenders, at the
Administrative Agent’s Office, in Dollars and in immediately available funds.
Any payment made by the Borrower after 12:00 Noon on any Business Day shall be
deemed to have been made on the next following Business Day. The Administrative
Agent shall distribute such payments to the Lenders promptly upon receipt in
like funds as received. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(e)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the time any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date

38



--------------------------------------------------------------------------------




such amount was made available by the Administrative Agent to such Lender to the
date such amount is repaid to the Administrative Agent in immediately available
funds at the Federal Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the greater of the Federal Funds Rate and
a rate as reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Revolving
Credit Percentage of the Loan included in the applicable borrowing. If such
Lender does not pay such amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent may make a demand therefor upon the Borrower,
and the Borrower shall pay such amount to the Administrative Agent, together
with interest thereon for the Compensation Period at a rate per annum equal to
the rate of interest applicable to the applicable borrowing. Nothing herein
shall be deemed to relieve any Lender from its obligation to fulfill its
Revolving Credit Commitment or to prejudice any rights which the Administrative
Agent or the Borrower may have against any Lender as a result of any default by
such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (e) shall be conclusive, absent
manifest error.
(f)    The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
under Section 10.6 are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under Section
10.6 on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or make its payment under Section 10.6.
2.15    Requirements of Law. (a) If the adoption or taking effect of or any
change in any Requirement of Law or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or
compliance by any Lender with any request, rule, guideline or directive (whether
or not having the force of law) from any central bank or other Governmental
Authority made or occurring subsequent to the Closing Date:
(i)    shall subject any Recipient to any Taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

39



--------------------------------------------------------------------------------




(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or
(iii)    shall impose on any Lender or any Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining any Eurodollar Loan to the Borrower or issuing or
participating in Letters of Credit issued at the request of the Borrower, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender, upon its demand, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.15, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the administration, interpretation, implementation or application thereof or
compliance by such Lender or any corporation controlling such Lender with any
request or directive regarding capital adequacy or liquidity requirements
(whether or not having the force of law) from any Governmental Authority made
subsequent to the Closing Date shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder or under or in respect of any Letter of Credit to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy) by an amount
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.
(c)    In addition to, and without duplication of, amounts which may become
payable from time to time pursuant to paragraphs (a) and (b) of this Section
2.15, the Borrower agrees to pay to each Lender which requests compensation
under this paragraph (c) by notice to the Borrower, on the last day of each
Interest Period with respect to any Eurodollar Loan made by such Lender to the
Borrower, at any time when such Lender shall be required to maintain reserves
against “Eurocurrency liabilities” under Regulation D of the Board of Governors
of the Federal Reserve System (or, at any time when such Lender may be required
by the Board of Governors of the Federal Reserve System or by any other
Governmental Authority, whether within the United States or in another relevant
jurisdiction, to maintain reserves against any other category of liabilities
which includes deposits by reference to which the Eurodollar Rate is determined
as provided in this

40



--------------------------------------------------------------------------------




Agreement or against any category of extensions of credit or other assets of
such Lender which includes any such Eurodollar Loans), an additional amount
(determined by such Lender’s calculation or, if an accurate calculation is
impracticable, reasonable estimate using such reasonable means of allocation as
such Lender shall determine) equal to the actual costs, if any, incurred by such
Lender during such Interest Period as a result of the applicability of the
foregoing reserves to such Eurodollar Loans.
(d)    A certificate as to any additional amounts payable pursuant to this
Section 2.15 submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. No
Lender shall be entitled to compensation under this Section 2.15 from the
Borrower for any costs incurred or reductions suffered more than 180 days prior
to the date that such Lender notifies the Borrower of the circumstances giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided that if a change of law giving rise to
such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The obligations of the Borrower pursuant to this Section 2.15 shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
For purposes of this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law), in each case pursuant to
Basel III, shall, in the case of the foregoing clauses (x) and (y), be deemed to
have been adopted after the Closing Date, regardless of the date enacted or
adopted.
2.16    Taxes. (a) Defined Terms. For purposes of this Section 2.16, the term
“Lender” includes any Issuing Lender.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Law. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or such Guarantor (as applicable) shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

41



--------------------------------------------------------------------------------




(c)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(d)    Indemnification by the Borrower. The Borrower and each Guarantor shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower and any Guarantor has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
and any Guarantor to do so), (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.7(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).
(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any Guarantor to a Governmental Authority pursuant to this
Section 2.16, the Borrower or such Guarantor shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Law or
reasonably requested by the Borrower or the

42



--------------------------------------------------------------------------------




Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)

43



--------------------------------------------------------------------------------




(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals
of IRS Form W-8BEN; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

44



--------------------------------------------------------------------------------




Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(i)    Survival. Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
2.17    Compensation for Losses. The Borrower agrees to, upon demand of any
Lender (with a copy to the Administrative Agent) from time to time, to indemnify
each Lender for, and to hold each Lender harmless from, any loss or expense that
such Lender sustains or incurs as a consequence of (a) default by the Borrower
in making a borrowing of, conversion to or continuation of Eurodollar Loans
after the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of a Eurodollar Loan after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement (regardless of whether such
notice has been revoked as permitted by Section 2.8) or (c) the making by the
Borrower of a prepayment or conversion of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto; provided that any
request for indemnification made by a Lender pursuant to this Section 2.17 shall
be made within six months of the incurrence of the loss or expense requested to
be indemnified. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such

45



--------------------------------------------------------------------------------




Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) that would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank Eurodollar market. A certificate as to any amounts payable pursuant to
this Section 2.17 submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
2.18    Illegality. Notwithstanding any other provision herein, if the adoption
of or any change in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Loans whose interest is determined by reference to the Eurodollar Rate as
contemplated by this Agreement, then upon delivery by such Lender of written
notice of such circumstances to the Administrative Agent and the Borrower, (a)
the commitment of such Lender hereunder to make or maintain such Loans and
convert Base Rate Loans to Eurodollar Loans shall be suspended until such time
as such Lender may make or maintain such Loans and convert Base Rate Loans to
Eurodollar Loans hereunder and (b) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
(without reference to the Eurodollar Rate component thereof) on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by Law and all Base Rate Loans of such
Lender whose interest is determined by reference to the Eurodollar Rate shall
forthwith be determined without reference to the Eurodollar Rate component of
the definition of “Base Rate.” If any such conversion of a Eurodollar Loan to a
Base Rate Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.17.
2.19    Change of Office. Each Lender agrees that, upon the occurrence of any
event that it knows to give rise to the operation of Sections 2.15, 2.16(b),
2.16(c) or 2.18 with respect to such Lender, it will use all commercially
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event, or to
assign its rights and obligations hereunder with respect to such Loans to
another of its offices, branches or affiliates with the object of avoiding the
consequences of such event; provided, that such designation is made on terms
that, in the reasonable sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section 2.19 shall affect or postpone
any of the obligations of the Borrower or the rights of any Lender pursuant to
Sections 2.15, 2.16(b), 2.16(c) or 2.18. The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.
2.20    Replacement of Lenders under Certain Circumstances. The Borrower may, at
its sole expense and effort, upon notice to the applicable Lender and the
Administrative Agent, require any Lender (a) that requests reimbursement for
amounts owing pursuant to Section 2.15 or gives a notice under Section 2.18, (b)
with respect to which the Borrower is required to pay any amounts under Sections
2.16 or 2.18, (c) that is a Defaulting Lender or (d) that fails to approve any
amendment which, pursuant to Section 10.1, requires the approval of each Lender
or each affected Lender, provided, that such amendment is approved by at least
the Majority Lenders, to assign and

46



--------------------------------------------------------------------------------




delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.7), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) such assignment
does not conflict with any Requirement of Law, (ii) with respect to a condition
described in clause (a) or (b) above, such assignment will result in a reduction
in such compensation or payments thereafter, (iii) the assignee shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of such assignment, (iv) except with respect to clause (c) above, the
Borrower shall be liable to such replaced Lender under Section 2.17 (as though
Section 2.17 were applicable) if any Eurodollar Loan to the Borrower owing to
such replaced Lender shall be purchased other than on the last day of the
Interest Period relating thereto, (v) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.7(b), (vi) the
Borrower shall pay all additional amounts (if any) required pursuant to Section
2.15, 2.16 or 2.18, as the case may be, in respect of any period prior to the
date on which such assignment shall be consummated, and (vii) any such
assignment shall not be deemed to be a waiver of any rights that the Borrower,
the Administrative Agent or any other Lender shall have against the replaced
Lender. A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
2.21    Guaranty of Payment and Performance. Subject to Section 10.17, the
payment and performance of the obligations of the Borrower hereunder may (as
contemplated by the definition of Guarantor) be guaranteed by each Guarantor
pursuant to the terms of the Guaranty.
2.22    Increase in Commitments.
(a)    Request for Increase. Upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, increase
the Total Revolving Credit Commitments by an amount not to exceed (x)
$75,000,000 minus (y) the aggregate amount of all prior increases of the Total
Revolving Credit Commitment pursuant to this Section 2.22. Such increase in the
Total Revolving Credit Commitments may be effectuated by obtaining additional
Revolving Credit Commitments from existing Lenders or new Revolving Credit
Commitments from Eligible Assignees designated by the Borrower to become Lenders
(pursuant to an instrument of accession in the form of Exhibit G hereto, an
“Instrument of Accession”); provided that (i) any such increase shall be in a
minimum amount of $5,000,000, (ii) the aggregate amount of the Total Revolving
Credit Commitments after giving effect to any such increase shall not at any
time exceed $500,000,000 and (iii) that any such new Lender so designated by the
Borrower shall be reasonably acceptable to the Administrative Agent. Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to increase its Revolving Credit Commitment hereunder.
(b)    Effective Date and Allocations. If the Total Revolving Credit Commitments
are increased in accordance with this Section 2.22, the Administrative Agent and
the Borrower shall determine the effective date (the “Increase Effective Date”)
and the Borrower, in consultation with the Administrative Agent, shall determine
the final allocation of such increase. The Administrative

47



--------------------------------------------------------------------------------




Agent shall promptly notify the Lenders of the final allocation of such increase
and the Increase Effective Date.
(c)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) no Default or Event of Default shall exist, (ii) the Borrower
shall (x) deliver to the Administrative Agent (1) an Instrument of Accession
executed by the Borrower and the applicable Lender(s), and (2) a certificate
dated as of the Increase Effective Date (in sufficient copies for each Lender)
signed by a Responsible Officer of the Borrower (A) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase no
Default shall exist and (iii) the Borrower shall pay any fees then due that the
Borrower shall have agreed to pay in connection with such increase. Upon the
effectiveness of any increase in the Total Revolving Credit Commitments pursuant
hereto, (i) each Lender (new or existing) shall be deemed to have accepted an
assignment from the existing Lenders, and the existing Lenders shall be deemed
to have made an assignment at par to each new or existing Lender accepting a new
or increased Revolving Credit Commitment, of an interest in each then
outstanding Revolving Credit Loan (in each case, on the terms and conditions set
forth in the Assignment and Assumption) and (ii) the credit exposure hereunder
of the existing and new Lenders in respect of Swing Line Loans and Letters of
Credit shall be automatically adjusted such that, after giving effect to such
assignments and adjustments, all Revolving Credit Loans and all such credit
exposure is held ratably by the Lenders in proportion to their respective
Revolving Credit Percentages (giving effect to such increase in the Total
Revolving Credit Commitments). Payments received by assigning Lenders pursuant
to this Section in respect of the principal amount of any Eurodollar Loan shall,
for purposes of Section 2.17 be deemed prepayments of such Loan.
(d)    Conflicting Provisions. This Section 2.22 shall supersede any provisions
in Section 2.14 or 10.1 to the contrary.
2.23    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any Issuing Lender, if (i) as of the day that is one month prior to the
Revolving Credit Termination Date, Letters of Credit with expiry dates occurring
after the Revolving Credit Termination Date remain outstanding, the Borrower
shall immediately Cash Collateralize the then outstanding amount of all L/C
Obligations in respect of such Letters of Credit and (ii) as of the Revolving
Credit Termination Date, any L/C Obligations (which are not Cash Collateralized
in accordance with clause (i) above or otherwise in accordance with the terms of
this Agreement) for any reason remain outstanding, the Borrower shall
immediately Cash Collateralize the then outstanding amount of all such L/C
Obligations. At any time that there shall exist a Lender that is a Defaulting
Lender, promptly (and in any event within three (3) Business Days thereafter)
upon the request of the Administrative Agent, any Issuing Lender or the Swing
Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.24(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit

48



--------------------------------------------------------------------------------




accounts at the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lenders and the Lenders (including the Swing Line Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.23(c). If at any time the Administrative Agent reasonably determines that Cash
Collateral is subject to any priority right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of Cash
Collateral provided in respect of any applicable Fronting Exposure and/or
relevant L/C Obligations, in each case, for which Cash Collateral is required to
be provided pursuant to the terms of this Agreement, is less than the amount of
such Fronting Exposure and/or such L/C Obligations, as the case may be, the
Borrower or, in the case of any applicable Fronting Exposure, the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent (and in
any event, within three (3) Business Days thereafter), pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.23 or Sections
2.4, 2.8, 2.24, 3.1 or 8.2 in respect of Letters of Credit or Swing Line Loans
shall be held and applied to the satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and, in the case of any Defaulting Lender, other funding
obligations, for which the Cash Collateral was so provided (or in the case of
any Defaulting Lender, deemed provided).
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure, to collateralize L/C Obligations or, in the case of
Cash Collateral provided or deemed provided by any Defaulting Lender, to
collateralize funding obligations of such Defaulting Lender shall, in each case,
be released promptly following (i) the elimination of the applicable Fronting
Exposure, L/C Obligations or such funding obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Revolving Credit Lender (or, as appropriate, its assignee following compliance
with Section 10.7(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of the Borrower shall not be
released during the continuance of a Default or Event of Default, and (y) the
Person providing Cash Collateral and the applicable Issuing Lender or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or, in the case of
Cash Collateral provided or deemed provided by any Defaulting Lender, funding
obligations of such Defaulting Lender.
2.24    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

49



--------------------------------------------------------------------------------




(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent under any Loan Document for
the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 8.2 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.8), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Lenders or Swing Line Lender hereunder; third, if so reasonably
determined by the Administrative Agent or requested by any Issuing Lender or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement; fifth, if so determined by the Administrative Agent and the Borrower,
to be held as Cash Collateral in a non-interest bearing deposit account and
released in order to satisfy obligations of that Defaulting Lender to fund Loans
or provide Cash Collateral for Fronting Exposure under this Agreement; sixth, to
the payment of any amounts owing to the Lenders, the Issuing Lenders or Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any Issuing Lender or Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with their respective Revolving Credit Percentages
without giving effect to Section 2.24(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral

50



--------------------------------------------------------------------------------




pursuant to this Section 2.24(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall be entitled to receive
any facility fee pursuant to Section 2.6 for any period during which that Lender
is a Defaulting Lender only to the extent allocable to the sum of (1) the
outstanding amount of the Loans funded by it and (2) its Revolving Credit
Percentage of the stated amount of Letters of Credit and Swing Line Loans for
which it has provided Cash Collateral pursuant to Section 2.4, Section 2.23,
Section 2.24(a)(ii) or Section 3.1, as applicable (and the Borrower shall (A) be
required to pay to each of the Issuing Lenders and the Swing Line Lender, as
applicable, the amount of such fee allocable to its Fronting Exposure arising
from that Defaulting Lender and (B) not be required to pay the remaining amount
of such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive letter of
credit fees as provided in Section 3.8.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Lender that is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.4 and 3.3, the “Revolving Credit Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date such reallocation
is made, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate outstanding amount of Revolving
Extensions of Credit of that Lender.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Lenders’ Fronting Exposure in accordance with the procedures set forth
in Section 2.23.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, and in
the case of the Lender that is a Defaulting Lender, the Swing Line Lender and
the Issuing Lenders, agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by

51



--------------------------------------------------------------------------------




the Lenders in accordance with their Revolving Credit Percentages (without
giving effect to Section 2.24(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
3.    LETTERS OF CREDIT
3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.3, agrees to issue Letters of Credit for the account of the Borrower
or any of its Subsidiaries and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 3.2(b), on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender; provided, that no Issuing Lender shall issue any
Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available Revolving Credit Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is one year after the Revolving Credit Termination Date, provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (it being understood that in the event the expiry
date of any requested Letter of Credit would occur after the Revolving Credit
Termination Date, all L/C Obligations in respect of such Letters of Credit shall
be Cash Collateralized no later than one month prior to the Revolving Credit
Termination Date in accordance with Section 2.23) as set forth in Section
3.2(c). All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
(b)    No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if:
(i)    such issuance would conflict with, or cause such Issuing Lender or any
L/C Participant to exceed any limits imposed by, any applicable Requirement of
Law;
(ii)    such issuance would violate one or more policies of such Issuing Lender
applicable to letters of credit generally;
(iii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any Law applicable to such Issuing Lender
or any request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally, or such Letter of Credit in particular;

52



--------------------------------------------------------------------------------




(iv)    any Lender is at that time a Defaulting Lender, unless such Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Lender (in its sole discretion) with the Borrower
or such Lender to eliminate such Issuing Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.24(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
Issuing lender has actual or potential Fronting Exposure, as it may elect in its
sole discretion; provided, however, that in the event that the Borrower delivers
Cash Collateral in accordance with the terms hereof, such Issuing Bank shall not
be entitled to rely on this clause (iv) as justification for not issuing such
Letter of Credit.
3.2    Procedure for Issuance and Amendment of Letter of Credit; Auto-Extension
Letters of Credit. (a) Each Letter of Credit shall be issued or amended, as the
case may be, upon the request of the Borrower delivered to an Issuing Lender
(with a copy to the Administrative Agent) in the form of an Application,
completed and signed by a Responsible Officer of the Borrower. Such Application
must be received by the applicable Issuing Lender and the Administrative Agent
not later than 11:00 A.M. at least two Business Days (or such later date and
time as the Administrative Agent and the applicable Issuing Lender may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Application shall specify in form
and detail reasonably satisfactory to the applicable Issuing Lender: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the applicable Issuing Lender may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Application shall specify in form and detail reasonably
satisfactory to the applicable Issuing Lender (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the applicable Issuing Lender may reasonably require. Additionally, the Borrower
shall furnish to the applicable Issuing Lender and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such Issuing Lender or
the Administrative Agent may reasonably require.
(b)    Promptly after receipt of any Application, the applicable Issuing Lender
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Application from the Borrower
and, if not, the applicable Issuing Lender will provide the Administrative Agent
with a copy thereof. Unless the applicable Issuing Lender has received written
notice from any Lender or the Administrative Agent, at least one Business Day
prior to the requested date of issuance or amendment of the applicable Letter of
Credit, that one or more applicable conditions contained in Section 4 shall not
then be satisfied, then, subject to the terms and conditions hereof, the
applicable Issuing Lender shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or the applicable Subsidiary of the Borrower or

53



--------------------------------------------------------------------------------




enter into the applicable amendment, as the case may be, in each case in
accordance with such Issuing Lender’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable Issuing Lender a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Revolving Credit Percentage
times the amount of such Letter of Credit.
(c)    If the Borrower so requests in any applicable Application, the relevant
Issuing Lender may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such Issuing Lender to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
an Issuing Lender, the Borrower shall not be required to make a specific request
to such Issuing Lender for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) such Issuing Lender to permit the extension of such Letter of
Credit; provided, however, that such Issuing Lender shall not permit any such
extension if (A) such Issuing Lender has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 3.1 or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Majority Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.2 is not then satisfied, and in
each such case directing such Issuing Lender not to permit such extension.
(d)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable Issuing Lender will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
3.3    Drawings and Reimbursements; Funding of Participations. (a) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable Issuing Lender shall notify the Borrower
and the Administrative Agent thereof. The Borrower shall reimburse the
applicable Issuing Lender, through the Administrative Agent, for the amount of
any drawing under a Letter of Credit not later than 1:00 P.M. on the date that
such drawing is made, if the Borrower has received notice from such Issuing
Lender of such drawing prior to 10:00 A.M. on such date, or, if the Borrower has
not received notice of such drawing prior to such time on such date, then not
later than 1:00 P.M. on (i) the Business Day that the Borrower receives such
notice, if such notice is received prior to 10:00 A.M. on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to 10:00 A.M. on the day of
such receipt (the date on which such reimbursement by the Borrower is due
pursuant to this sentence being referred to herein as the “Requested
Reimbursement Date”). If the Borrower fails to so reimburse such Issuing Lender
by such time,

54



--------------------------------------------------------------------------------




the Administrative Agent shall promptly notify each Lender of the Requested
Reimbursement Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Revolving Credit Percentage thereof.
In such event, the Borrower shall be deemed to have requested a borrowing of
Base Rate Loans to be disbursed on the Requested Reimbursement Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples,
and notice periods, specified in Section 2.2 for the principal amount of Base
Rate Loans. Such Base Rate Loans may from time to time be converted to
Eurodollar Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Section 2.9, provided that no Revolving
Credit Loan shall be made as a Eurodollar Loan after the day that is one month
prior to the Revolving Credit Termination Date. Any notice given by any Issuing
Lender or the Administrative Agent pursuant to this Section 3.3(a) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.
(b)    Each Lender (including any Lender acting as an Issuing Lender) shall upon
any notice pursuant to Section 3.3(a) make funds available (and the
Administrative Agent may apply Cash Collateral provided for this purpose) for
the account of the applicable Issuing Lender at the Administrative Agent’s
Office in an amount equal to its Revolving Credit Percentage of the Unreimbursed
Amount not later than 4:00 P.M. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of Section
3.3(a), each Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received and any Cash Collateral so applied to such Issuing
Lender.
(c)    If any drawing is made under a Letter of Credit and is not reimbursed or
refinanced on the date such drawing is made, for any reason, the Borrower shall
be deemed to have incurred from the applicable Issuing Lender an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so reimbursed or
refinanced, which L/C Borrowing (i) shall bear interest at the rate applicable
to Base Rate Loans from and including the date that such drawing is paid by such
Issuing Lender to but excluding the earlier of the date that such Unreimbursed
Amount is so reimbursed or refinanced or the date that is the next Business Day
following the Requested Reimbursement Date and, if not so reimbursed or
refinanced on or prior to the date that is the next Business Day following the
Requested Reimbursement Date, then, from and after the date that is the next
Business Day following the Requested Reimbursement Date to but excluding the
date so reimbursed or refinanced, the rate applicable to Base Rate Loans plus 2%
and (ii) shall, on and after the date that is the next Business Day following
the Requested Reimbursement Date, be due and payable on demand. In such event,
each Lender’s payment to the Administrative Agent for the account of the
applicable Issuing Lender pursuant to Section 3.3(b) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 3.3.
(d)    Until each Lender funds its Loan or L/C Advance pursuant to this Section
3.3 to reimburse the applicable Issuing Lender for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Revolving Credit
Percentage of such amount shall be solely for the account of such Issuing
Lender.

55



--------------------------------------------------------------------------------




(e)    Each Lender’s obligation to make Loans or L/C Advances to reimburse each
Issuing Lender for amounts drawn under Letters of Credit, as contemplated by
this Section 3.3, shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against any Issuing Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Loans pursuant to this Section 3.3
is subject to the conditions set forth in Section 4.2 (other than delivery by
the Borrower of a Loan Notice). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse each Issuing
Lender for the amount of any payment made by such Issuing Lender under any
Letter of Credit, together with interest as provided herein.
(f)    If any Lender fails to make available to the Administrative Agent for the
account of the applicable Issuing Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 3.3 by the time
specified in Section 3.3(b), then, without limiting the other provisions of this
Agreement, such Issuing Lender shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such Issuing Lender at a rate per
annum equal to the greater of the Federal Funds Rate and a rate as reasonably
determined by such Issuing Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuing Lender in connection with the foregoing. If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Loan included in the relevant borrowing
or L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of an Issuing Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this paragraph (f)
shall be conclusive absent manifest error.
3.4    Repayment of Participations. (a) At any time after an Issuing Lender has
made a payment under any Letter of Credit and has received from any Lender such
Lender’s L/C Advance in respect of such payment in accordance with Section
3.3(b), if the Administrative Agent receives for the account of such Issuing
Lender any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Revolving Credit Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.
(b)    If any payment received by the Administrative Agent for the account of an
Issuing Lender pursuant to Section 3.3(b) is required to be returned under any
of the circumstances described in Section 10.8 (including pursuant to any
settlement entered into by such Issuing Lender in its discretion), each Lender
shall pay to the Administrative Agent for the account of such Issuing Lender its
Revolving Credit Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

56



--------------------------------------------------------------------------------




3.5    Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Lender for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any of its Subsidiaries may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), such Issuing
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)    any payment by such Issuing Lender under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Lender under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
3.6    Role of Issuing Lender. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, no Issuing Lender shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing
Lenders, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any Issuing Lender shall be liable to any Lender
for (a) any action taken or omitted in connection herewith at the request or
with the approval of the Lenders or the Majority Lenders, as applicable; (b) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (c) the due execution, effectiveness, validity or enforceability
of any document or instrument related to

57



--------------------------------------------------------------------------------




any Letter of Credit or Application. The Borrower hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to its use
of any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower’s pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Lenders, any Agent-Related Person, nor any of the
respective correspondents, participants or assignees of any Issuing Lender,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 3.5; provided, however, that anything in such clauses (i)
through (v) to the contrary notwithstanding, the Borrower may have a claim
against an Issuing Lender, and such Issuing Lender may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by such Issuing Lender’s willful misconduct or gross
negligence or such Issuing Lender’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and no Issuing Lender shall be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
3.7    Applicability of ISP98. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Borrower when a Letter of Credit is issued
including any such agreement as applicable to an Existing Letter of Credit, the
rules of the ISP shall apply to each standby Letter of Credit.
3.8    Fees and Other Charges. (a) The Borrower will pay to the Administrative
Agent, for the account of the Lenders, a fee on the daily amount available to be
drawn under all outstanding Letters of Credit at a per annum rate equal to the
Applicable Margin then in effect with respect to Eurodollar Loans, to be shared
ratably among the Lenders in accordance with their respective Revolving Credit
Percentages and payable quarterly in arrears on each L/C Fee Payment Date after
the issuance date; provided, however, that (i) any letter of credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the applicable Issuing Lender pursuant to Section 3.1
shall be payable, to the maximum extent permitted by applicable Law, to the
other Lenders in accordance with the upward adjustments in their respective
Revolving Credit Percentages allocable to such Letter of Credit pursuant to
Section 2.24(a)(iv), with the balance of such fee, if any, payable to the
applicable Issuing Lender for its own account and (ii) the Borrower shall not be
required to pay letter of credit fees pursuant to this Section 3.8 in respect of
such portion of the outstanding Letters of Credit for which it has furnished
Cash Collateral in accordance with the terms hereof to reduce the Fronting
Exposure of any Defaulting Lender. In addition, the Borrower shall pay to the
relevant Issuing Lender for its own account a fronting fee on the daily amount
available to be drawn under all outstanding Letters of Credit issued by such
Issuing Lender at a rate and at the times to be agreed upon by the Borrower and
such Issuing Lender. For purposes of computing the daily amount available to be
drawn under the Letters of Credit, the amount of such Letters of Credit shall be
determined in accordance with Section 1.3.

58



--------------------------------------------------------------------------------




(b)    In addition to the foregoing fees, the Borrower shall pay or reimburse
each Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by such Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
3.9    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable Issuing Lender hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries is being made at the request
of the Borrower and in reliance on the Borrower’s agreement to reimburse the
applicable Issuing Lender hereunder for any and all drawings under any such
Letter of Credit.
3.10    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
4.    CONDITIONS PRECEDENT
4.1    Conditions to Closing. The occurrence of the Closing Date is subject to
the satisfaction on such date of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the Borrower, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent:
(i)    executed counterparts of this Agreement in such number as the
Administrative Agent may reasonably specify;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note so long as such request is made at least three (3) Business Days prior to
the Closing Date;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers or the secretary
of the Borrower as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which the Borrower is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing, in good standing and qualified to
engage in business in the jurisdiction where the Borrower is organized;

59



--------------------------------------------------------------------------------




(v)    a Closing Certificate of the Borrower with appropriate insertions and
attachments, if any;
(vi)    a certificate signed by a Responsible Officer on behalf of the Borrower
either (A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by the Borrower and the
validity against the Borrower of the Loan Documents to which it is a party, and
such consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(vii)    a certificate signed by a Responsible Officer on behalf of the Borrower
certifying that there has been no event or circumstance since December 31, 2012
that has had or could be reasonably expected to have a Material Adverse Effect;
and
(viii)     if requested at least 10 days prior to the Closing Date, the
Administrative Agent and the Lenders shall have received, at least 5 days prior
to the Closing Date (or such shorter period agreed to by the Administrative
Agent), all documentation and other information reasonably requested by them
and required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT Act.
(b)    Fees. (i) The Administrative Agent and the Arrangers shall have received
all fees required to be paid by the Borrower on or prior to the Closing Date.
(ii)    The Borrower shall have paid all reasonable and documented fees, charges
and disbursements of Winston & Strawn LLP, as counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent), to
the extent required to be paid by the Borrower and an invoice has been received
by the Borrower prior to the Closing Date.
(c)    Legal Opinions. The Administrative Agent shall have received (i) the
legal opinion of Robert Seelig, Esquire, counsel to the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent and (ii) the legal
opinion of Conyers Dill & Pearman, Bermuda counsel to the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.
(d)    Termination of Existing Credit Facility. The Administrative Agent shall
have received evidence (including, without limitation, a payoff letter),
reasonably satisfactory to the Administrative Agent in its reasonable
discretion, that all commitments under the Existing Credit Agreement have been
or are concurrently with the Closing Date being terminated, and all Loans (as
defined in the Existing Credit Agreement) and all accrued but unpaid interest
and fees payable under the Existing Credit Agreement have been, or concurrently
with the effectiveness hereof will be, paid in full; provided that any such
payments shall be permitted to be made with the proceeds of concurrent
Borrowings made hereunder that may be made upon notice by 1:00 P.M. on the
Closing Date.

60



--------------------------------------------------------------------------------




(e)    Material Adverse Effect. Up to and including the Closing Date, since
December 31, 2012 there has been no event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect.
4.2    Conditions to Closing and Each Extension of Credit. The occurrence of the
Closing Date and the agreement of each Lender to make any extension of credit
requested to be made by it hereunder on any date (including, without limitation,
its initial extension of credit or any issuance, or increase in the amount of,
any Letter of Credit but excluding conversions or continuations of Loans) is
subject to the satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by the Borrower in Section 5 (other than Section 5.5) or
pursuant to any of the other Loan Documents shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except to the extent that they expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
(c)    Borrowing Request. Except as provided in Section 3.3, the Administrative
Agent shall have received a Borrowing Request or, as applicable, an Application.
Each borrowing by and issuance of a Letter of Credit for the account of the
Borrower hereunder shall constitute a representation and warranty by the
Borrower as of the date of such extension of credit (including any issuance, or
increase in the amount of, any Letter of Credit) that the conditions contained
in this Section 4.2 (a) and (b) have been satisfied on and as of the date of the
applicable extension of credit.
5.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
5.1    Financial Statements.
(a)    The audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, as at December 31, 2012 and the related consolidated
statements of income and of cash flows for the fiscal year ended on such date,
reported on and accompanied by unqualified reports from PricewaterhouseCoopers
LLP or another independent certified public accounting firm of nationally
recognized standing, present fairly in all material respects the consolidated
financial condition of the Borrower and its consolidated Subsidiaries, as at
such date, and the consolidated results of their operations and their
consolidated cash flows for such fiscal year then ended in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).

61



--------------------------------------------------------------------------------




(b)    The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries, as of and for the fiscal quarter ended June 30, 2013,
and the related unaudited consolidated statements of income and cash flows for
such fiscal quarter ended on such date, present fairly in all material respects
the consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at such date, and the consolidated results of their operations
and their consolidated cash flows for the fiscal quarter then ended in
accordance with GAAP applied consistently throughout the periods involved
(except (x) as disclosed therein or (y) for normal year-end audit adjustments
and the absence of footnotes).
5.2    Corporate Existence; Compliance with Law. The Borrower and each of its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, except to the extent that the
failure of the Subsidiaries to be so organized, validly existing and in good
standing could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, (b) has the corporate or other power and authority, and the
legal right, to own and operate its Property, to lease the Property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that the failure to have such power, authority and legal right
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, (c) is duly qualified as a foreign corporation and in good standing
under the Laws of each jurisdiction where its ownership, lease or operation of
Property or the conduct of its business requires such qualification, except to
the extent failure to so qualify or be in good standing could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (d) is
in compliance with all Requirements of Law, including, without limitation, with
respect to environmental laws, except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
5.3    Corporate Power; Authorization; Enforceable Obligations. The Borrower has
the corporate or other power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and to borrow
hereunder. The Borrower has taken all necessary corporate or other action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and to authorize the borrowings on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except consents, authorizations, filings and notices described
in Schedule 5.3, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect and except to the extent
failure to obtain any consents, authorizations, filings, and notices could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect. Each
Loan Document to which the Borrower is a party has been duly executed and
delivered on behalf of the Borrower. This Agreement constitutes, and each other
Loan Document to which the Borrower is a party upon execution will constitute, a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

62



--------------------------------------------------------------------------------




5.4    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate the certificate
of incorporation, by-laws or other organizational documents, any Requirement of
Law or any Contractual Obligation of the Borrower or any of its Subsidiaries and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation, except to the extent such violation or Lien
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
5.5    No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against the Borrower or any of its
Subsidiaries or against any of their respective properties or assets that (a)
purport to affect or pertain to this Agreement or any other Loan Document or any
of the transactions contemplated hereby or thereby, or (b) could reasonably be
expected to have a Material Adverse Effect.
5.6    Ownership of Property; Liens. The Borrower and each of its Subsidiaries
has title in fee simple to, or a valid leasehold interest in, all its real
property, and good title to, or a valid leasehold interest in, all its other
Property, and none of such Property is subject to any Lien except as permitted
by Section 7.3, except to the extent such defects in title could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
5.7    Intellectual Property. The Borrower and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property material to the conduct of its
business as currently conducted. No material claim has been asserted and is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, nor does
the Borrower know of any valid basis for any such claim, other than claims that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. The use of Intellectual Property by the Borrower and each of its
Subsidiaries does not infringe on the rights of any Person in any material
respect, except for infringements that could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
5.8    Taxes. The Borrower and each of its Subsidiaries has filed or caused to
be filed all material Federal, state and other tax returns that are required to
be filed (taking into account any applicable extensions) and has paid all taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its Property and all other material taxes, fees or other charges
imposed on it or any of its Property by any Governmental Authority and, to the
knowledge of the Borrower, no tax Lien has been filed, and no claim is being
asserted, with respect to any such tax, fee or other charge, except (i) those in
respect of which the amount or validity are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with SAP or GAAP, as applicable, have been provided on the books of
the Borrower or any of its Subsidiaries, as the case may be, and (ii) any amount
the failure of which to pay could not reasonably be expected to result in a
Material Adverse Effect.

63



--------------------------------------------------------------------------------




5.9    Federal Regulations. No part of the proceeds of any Loans will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U as now and from time to time
hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrower will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U‑1 referred to in Regulation U.
5.10    ERISA. (a) Except as could not reasonably be expected to result in a
Material Adverse Effect, each Plan is in compliance in all material respects
with the applicable provisions of ERISA, the Code and other Federal or state
laws. Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan
(other than any Multiemployer Plan), and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
the Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and to
the best knowledge of the Borrower, no event or circumstance has occurred or
exists that could reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan, in each case,
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

64



--------------------------------------------------------------------------------




5.11    Investment Company Act; Other Regulations. The Borrower is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Borrower is not subject to regulation under any Requirement of
Law (other than Regulation X of the Board) which limits its ability to incur
Indebtedness hereunder.
5.12    Use of Proceeds. The proceeds of the Loans and the Letters of Credit
shall be used for working capital and general corporate purposes of the Borrower
or any of its Subsidiaries, including, without limitation, (a) acquisitions, (b)
the issuance of Letters of Credit, (c) refinancings of outstanding indebtedness,
if any, of the Borrower or any of its Subsidiaries (including under the Existing
Credit Agreement and the Existing Letters of Credit), (d) share repurchases, (e)
special dividends and (f) for payment of fees and expenses incurred in
connection with this Agreement.
5.13    Accuracy of Information, etc. No statement or information contained in
any document, certificate or statement furnished to the Administrative Agent or
the Lenders or any of them, by or on behalf of the Borrower for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, taken as a whole contained, as of the date such statement,
information, document or certificate was so furnished, any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statement, information, document or certificate
was made or furnished. The projections and pro forma financial information
contained in the materials referenced above were prepared in good faith based on
assumptions believed by management of the Borrower to be reasonable at the time
made, it being recognized by the Lenders that such financial information as it
relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.
5.14    Insurance Regulatory Matters. No License of any Insurance Subsidiary,
the loss of which could reasonably be expected to have a Material Adverse
Effect, is the subject of a proceeding for suspension or revocation. To the
knowledge of the Borrower, there is no sustainable basis for such suspension or
revocation, and no such suspension or revocation has been threatened by any
Governmental Authority.
5.15    Indebtedness and Liens. As of the Closing Date, (i) no Subsidiary of the
Borrower had outstanding any Indebtedness that was created, incurred or assumed
after June 30, 2013, except Indebtedness that would have been permitted by
Section 7.2 (without giving effect to the Indebtedness permitted by Section
7.2(a), except for refinancings, refundings, renewals or extensions permitted by
such Section) if created, incurred or assumed by such Subsidiary on the Closing
Date and (ii) there does not exist (a) any Lien that was created, incurred or
assumed after June 30, 2013, upon any stock or Indebtedness of any Subsidiary to
secure any Debt of the Borrower or any of its Subsidiaries or any other Person
(other than the obligations hereunder) or (b) any Lien that was created,
incurred or assumed after June 30, 2013, upon any other Property, to secure any
Debt of the Borrower or any of its Subsidiaries or any other Person (other than
the obligations hereunder), except, in the case of (a) or (b), Liens that would
have been permitted by Section 7.3 hereof (without giving effect to the Liens
that would have been permitted by Section 7.3(i)(x)) if so created, incurred or
assumed on the Closing Date.

65



--------------------------------------------------------------------------------




5.16    Taxpayer Identification Number. As of the Closing Date, the Borrower’s
true and correct U.S. taxpayer identification number is set forth on Schedule
10.02.
5.17    OFAC. The Borrower has implemented and will maintain in effect and
enforce policies and procedures designed to ensure compliance with (a) the
Trading with the Enemy Act (50 U.S.C. §1 et seq., as amended), (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended), (c) any enabling legislation or
executive order relating thereto and (d) the PATRIOT Act. Neither the Borrower
nor any of its Subsidiaries, nor to the knowledge of the Borrower, any director,
officer or employee thereof, is a Sanctioned Person.
6.    AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, from and after the Closing Date and so long as,
the Commitments remain in effect, any Letter of Credit remains outstanding
(except for those Cash Collateralized in accordance with Section 2.23), there
exists any unpaid Reimbursement Obligations or any principal or interest on any
Loan or any fee payable hereunder is owing to any Lender or the Administrative
Agent hereunder, the Borrower shall and shall cause each of its Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent (either
electronically or with sufficient copies for distribution by the Administrative
Agent to each Lender):
(a)    (i) not later than the date required to be filed pursuant to the Act of
1934 (after giving effect to any extension permitted or granted by the SEC), but
in any event not later than 95 days after the end of each fiscal year of the
Borrower ending subsequent to the Closing Date, a copy of the audited
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal year, and the related audited consolidated statements
of income and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures as of the end of and for the previous fiscal year,
accompanied by an opinion by PricewaterhouseCoopers LLP, or other independent
certified public accounting firm of nationally recognized standing, which report
shall be prepared in accordance with generally accepted auditing standards and
applicable securities laws and shall not be subject to a “going concern” or like
qualification or exception, or qualification as to the scope of the audit (for
purposes hereof, delivery of the Borrower’s annual report on Form 10-K (which
shall be deemed delivered on the date when such document is posted on the SEC’s
website at www.sec.gov or any replacement website) will be sufficient in lieu of
delivery of such financial statements); and (ii) not later than the date
required to be filed pursuant to the Act of 1934 (after giving effect to any
extension permitted or granted by the SEC), but in any event not later than 60
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower ending subsequent to the Closing Date, a copy of the
unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries as at the end of such fiscal quarter and the related unaudited
consolidated statements of income and of cash flows for such fiscal quarter and
the portion of the fiscal year through the end of such fiscal quarter, setting
forth in each case in comparative form the figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer on
behalf of the Borrower as being fairly stated in all material respects in
accordance with GAAP (subject to normal year‑end audit adjustments and the
absence of footnotes) (for purposes hereof, delivery of the Borrower’s Quarterly

66



--------------------------------------------------------------------------------




Report on Form 10-Q (which shall be deemed delivered on the date when such
document is posted on the SEC’s website at www.sec.gov or any replacement
website) will be sufficient in lieu of delivery of such financial statements and
certifications); all such financial statements, together with notes to such
financial statements, to fairly present in all material respects the financial
condition and income and cash flows of the subject thereof as at the dates and
for the periods covered thereby in accordance with GAAP applied consistently
throughout the periods reflected therein and with prior periods (except (x) as
approved by such accountants or officer, as the case may be, and disclosed
therein or (y) in the case of unaudited financial statements, subject to normal
year-end adjustments and the absence of footnotes);
(b)    not later than the date required by Law to be prepared (or such later
date as may be allowed by the applicable Governmental Authority), but in any
event not later than (i) 150 days after the end of each fiscal year of OneBeacon
Insurance Group, copies of the unaudited combined Annual Statement of OneBeacon
Insurance Group, certified by a Responsible Officer on behalf of OneBeacon
Limited; provided, that any such combined Annual Statement shall only be
required to be so furnished to the extent such statement is required by Law to
be prepared and on any date if OneBeacon Limited is required to be consolidated
on the balance sheet of the Borrower in accordance with GAAP on such date, and
(ii) 95 days after the end of each fiscal year of a Material Insurance
Subsidiary (as of the date of delivery pursuant hereto), copies of the unaudited
Annual Statement of such Material Insurance Subsidiary, certified by a
Responsible Officer on behalf of such Material Insurance Subsidiary; all such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein and, if required by the applicable Governmental
Authority, audited and certified by independent certified public accounting firm
of recognized national standing (it being understood that delivery of audited
statements shall be made within 10 days following the delivery of such
statements to the applicable Governmental Authority); provided, however, that in
the case of Sirius, such Annual Statement shall be due not later than 150 days
after the end of each fiscal year;
(c)    not later than the date required by Law to be prepared (or such later
date as may be allowed by the applicable Governmental Authority), but in any
event not later than 70 days after the end of each interim financial period of
each Material Insurance Subsidiary ending on or after June 30, 2013 in respect
of which an Interim Statement is required to be prepared (as of the date
delivery of such Interim Statement is required), copies of the Interim Statement
of such Material Insurance Subsidiary for such interim financial period, all
such statements to be prepared in accordance with SAP consistently applied
throughout the period reflected herein; provided, that, in the case of Sirius,
such Interim Statement shall be due not later than 90 days after the end of such
interim period;
(d)    within 15 days after being delivered to any Material Insurance Subsidiary
subsequent to the Closing Date, any final Report on Examination issued by the
applicable Department or the NAIC that results in material adjustments to the
financial statements referred to in paragraphs (b) or (c) above;

67



--------------------------------------------------------------------------------




(e)    to the extent such a statement is required by Law to be prepared, within
10 days following the delivery to the applicable Department, a copy of each
“Statement of Actuarial Opinion” and “Management Discussion and Analysis” for a
Material Insurance Subsidiary which is provided to the applicable Department as
to the adequacy of loss reserves of such Material Insurance Subsidiary, such
opinion to be in the format prescribed by the insurance code of the state of
domicile of such Material Insurance Subsidiary; and
(f)    promptly after the Borrower’s receipt thereof, subject to any
restrictions imposed by such independent accountants, copies of any management
letters submitted to the board of directors (or the audit committee of the board
of directors) of the Borrower by independent accountants in connection with the
annual audit of the Borrower or any of its Subsidiaries.
6.2    Certificates; Other Information. Furnish to the Administrative Agent
(either electronically or with sufficient copies for distribution by the
Administrative Agent to each Lender) or, in the case of clause (d) below, to the
relevant Lender:
(a)    within 5 Business Days after the delivery of the audited financial
statements referred to in Section 6.1(a)(i), a certificate of the independent
certified public accounting firm reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default (it being understood that (i) such certificate
shall only be required if delivery by such independent certified public
accounting firm of such a certificate is not prohibited by its policies and (ii)
any such certificate may be limited in scope and qualified in accordance with
customary practices of the accounting profession), except as specified in such
certificate;
(b)    within 5 Business Days after the deadline for the delivery of any
financial statements pursuant to Section 6.1(a), (i) a certificate of a
Responsible Officer of the Borrower stating that such Responsible Officer has
obtained no knowledge of any continuing Default or Event of Default except as
specified in such certificate and (ii) a Compliance Certificate containing all
information and calculations necessary for determining compliance by the
Borrower with Section 7.1 as of the last day of the fiscal quarter or fiscal
year of the Borrower (which delivery may, unless the Administrative Agent, or a
Lender requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);
(c)    within 10 days after the same are filed with the SEC (unless posted on
the SEC’s website at www.sec.gov or any replacement website), all reports and
filings on Forms 10-K, 10-Q and 8-K that the Borrower may make to, or file with,
the SEC, including any request of an extension of time for the filing of any
such reports; and
(d)    promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
(e)    The Borrower hereby acknowledges that (a) unless otherwise directed by
the Borrower, the Administrative Agent and/or the Arrangers will make available
to the Lenders and the Issuing Lender materials and/or information provided by
or on behalf of the Borrower hereunder

68



--------------------------------------------------------------------------------




(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”), subject to
confidentiality undertakings reasonably acceptable to the Borrower and the
Arrangers, and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers, the Issuing
Lender and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding any of the foregoing, if the
Borrower also delivers any materials and/or information pursuant to this Section
6.2(e) in paper format to the Administrative Agent, such paper materials shall
be deemed to be Borrower Materials for all purposes. Nothing in this Section
6.2(e) shall limit the obligations of the Administrative Agent and the Lenders
under Section 10.16.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (other than Indebtedness), except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or any of its
Subsidiaries, as the case may be; provided, that the Borrower may, in the
ordinary course of business, extend payments on those payables if beneficial to
the operation of their businesses.
6.4    Conduct of Business and Maintenance of Existence, etc. (a) Except as
otherwise would not be a Fundamental Change (i) with respect to each Subsidiary
of the Borrower, preserve, renew and keep in full force and effect its corporate
existence and (ii) with respect to the Borrower and each of its Subsidiaries,
take all reasonable action to maintain all licenses, permits, rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in the case of clause (i) above and clause (ii) above, to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations (other than in
respect of Indebtedness) and Requirements of Law, except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.
6.5    Maintenance of Property; Insurance. (a) Keep all Property and systems
useful and necessary in its business in good working order and condition,
ordinary wear and tear excepted and (b) maintain with financially sound and
reputable insurance companies (other than with the Borrower or any of its
Subsidiaries) insurance on all its Property in at least such amounts and against
at least such risks (but including in any event public liability, product
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the

69



--------------------------------------------------------------------------------




same or a similar business (it being understood that, to the extent consistent
with prudent business practices of Persons carrying on a similar business in a
similar location, a program of self-insurance for first and other loss layers
may be utilized).
6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (or SAP as applicable) and all Requirements of Law shall be
made of all material dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice, permit representatives of the
Administrative Agent (who may be accompanied by representatives of other
Lenders) and, during the continuance of an Event of Default, any Lender to (x)
visit and inspect any of its properties, (y) during the continuance of an Event
of Default, conduct reasonable examinations of (and, with the consent of the
Borrower, such consent not to be unreasonably withheld, make abstracts from) any
of its books and records at any reasonable time and as often as may reasonably
be requested and (z) discuss the business, operations, properties and financial
and other condition of the Borrower with officers and employees of the Borrower.
It is understood that (i) any information obtained by the Administrative Agent
or any Lender in any visit or inspection pursuant to this Section 6.6 shall be
subject to the confidentiality requirements of Section 10.16, (ii) the Borrower
may impose, with respect to any Lender or any Affiliate of any Lender reasonably
deemed by the Borrower to be engaged significantly in a business which is
directly competitive with any material business of the Borrower and its
Subsidiaries, reasonable restrictions on access to proprietary information of
the Borrower or any of its Subsidiaries and (iii) the Lenders will coordinate
their visits through the Administrative Agent with a view to preventing the
visits provided for by this Section 6.6 from becoming unreasonably burdensome to
the Borrower or any of its Subsidiaries.
6.7    Notices. Give notice to the Administrative Agent (it being agreed that
the Administrative Agent shall, upon receipt of such notice, notify each Lender
thereof) of the following within the time periods specified:
(a)    Promptly after any Responsible Officer of the Borrower obtains knowledge
thereof, the occurrence of any Default or Event of Default;
(b)    Within five days after any Responsible Officer of the Borrower obtains
knowledge thereof, the occurrence of:
(i)    any default or event of default under any Contractual Obligation (other
than in respect of Indebtedness) of the Borrower or any of its Subsidiaries or
any litigation, investigation or proceeding which may exist at any time between
the Borrower or any of its Subsidiaries and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect; and
(ii)    (A) any litigation or proceeding affecting the Borrower or any of its
Subsidiaries (other than claims-related litigation involving an Insurance
Subsidiary) in which (x) the amount involved (and not covered by insurance) is
$50,000,000 or more or (y) in which injunctive or similar relief is sought that
could reasonably be

70



--------------------------------------------------------------------------------




expected to have a Material Adverse Effect and (B) any claims-related litigation
affecting any Insurance Subsidiary which could reasonably be expected to have a
Material Adverse Effect; and
(c)    As soon as possible and, in any event, within 30 days after a Responsible
Officer of the Borrower obtains knowledge thereof, the occurrence of any ERISA
Event which could reasonably be expected to result in liability to the Borrower
in excess of $50,000,000.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer on behalf of the Borrower setting forth details of the
occurrence or such default referred to therein and stating what action the
Borrower or the relevant Subsidiary proposes to take with respect thereto.
6.8    Taxes. Pay, discharge, or otherwise satisfy before the same shall become
overdue, all taxes, assessments and other governmental charges imposed upon it
and its real estate, sales and activities, or any part thereof, or upon the
income or profits therefrom, other than where failure to pay such taxes could
not reasonably be expected to result in a Material Adverse Effect; provided that
any such tax, assessment, charge, levy or claim need not be paid if the validity
or amount thereof shall currently be contested in good faith by appropriate
proceedings and reserves in conformity with SAP or GAAP, as applicable, have
been provided on the books of the Borrower or any of its Subsidiaries, as the
case may be.
6.9    Use of Proceeds. Use the proceeds of the Loans and the Letters of Credit
solely for the purposes set forth in Section 5.12.
6.10    Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to give effect to the transactions
contemplated by this Agreement and the other Loan Documents.
7.    NEGATIVE COVENANTS
The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect, any Letter of Credit remains outstanding
(except for those Cash Collateralized in accordance with Section 2.23), there
exist any unpaid Reimbursement Obligations or any principal or interest on any
Loan or any fee payable hereunder is owing to any Lender or the Administrative
Agent hereunder:
7.1    Financial Condition Covenants.
(a)    Maintenance of Consolidated Net Worth. The Borrower shall not permit its
Consolidated Net Worth, as of the end of any fiscal quarter, commencing with the
first fiscal quarter ending after the Closing Date, to be less than an amount
equal to:
(i)    sixty-five percent (65%) of Consolidated Net Worth of the Borrower as at
the fiscal quarter ended June 30, 2013 (provided that if any of OneBeacon
Limited, Sirius International Group or any other entity that is consolidated in
the

71



--------------------------------------------------------------------------------




Borrower’s consolidated balance sheet and in which the Borrower’s consolidated
balance sheet reflects a non-controlling interest as of June 30, 2013 is
subsequently not required to be consolidated on the consolidated balance sheet
of the Borrower in accordance with GAAP as of the end of any such fiscal quarter
after the fiscal quarter ended June 30, 2013, the amount in this clause (i)
shall be adjusted to remove sixty-five percent (65%) of the Borrower’s
non-controlling interests related to OneBeacon Limited, Sirius International
Group or such other entity, as applicable, as at the fiscal quarter ended
June 30, 2013), plus
(ii)    fifty percent (50%) of positive Consolidated Net Income for each fiscal
quarter ended following the Closing Date, minus
(iii)    the lesser of $400,000,000 and an amount equal to sixty-five percent
(65%) of the sum of the following: (1) the aggregate consideration paid by the
Borrower for repurchases of or exchanges for its Capital Stock, plus (2) special
dividends paid by the Borrower in respect of its Capital Stock, plus (3) to the
extent OneBeacon Limited is required to be consolidated on the consolidated
balance sheet of the Borrower in accordance with GAAP, the aggregate
consideration paid by OneBeacon Limited for repurchases of or exchanges for its
Capital Stock (which Capital Stock is not held by the Borrower or any Subsidiary
of the Borrower), plus (4) to the extent OneBeacon Limited is required to be
consolidated on the consolidated balance sheet of the Borrower in accordance
with GAAP, special dividends paid by OneBeacon Limited in respect of its Capital
Stock (which Capital Stock is not held by the Borrower or any Subsidiary of the
Borrower), plus (5) to the extent Sirius International Group is required to be
consolidated on the consolidated balance sheet of the Borrower in accordance
with GAAP, the aggregate consideration paid by Sirius International Group for
repurchases of or exchanges for its Preference Shares (which Preference Shares
are not held by the Borrower or any Subsidiary of the Borrower), in each case of
this clause (A), since the fiscal quarter ended June 30, 2013.
(b)    Maintenance of Total Consolidated Debt to Total Consolidated
Capitalization Ratio. The Borrower shall not permit its Total Consolidated Debt
to Total Consolidated Capitalization Ratio, as of the end of any fiscal quarter,
commencing with the first fiscal quarter ending after the Closing Date, to
exceed thirty-five percent (35%).
7.2    Limitation on Indebtedness. The Borrower will not permit any of its
Subsidiaries to create, incur or assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness outstanding as of the Closing Date and any refinancings,
refundings, renewals or extensions thereof (without any increase in the
principal amount thereof, other than by the amount of any necessary pre-payment
premiums, unpaid accrued interest and other costs of refinancing, or any
shortening of the final maturity of any principal amount thereof to a date prior
to the Revolving Credit Termination Date);

72



--------------------------------------------------------------------------------




(b)    Indebtedness of any Insurance Subsidiary incurred or issued in the
ordinary course of its business or in securing insurance-related obligations
(that do not constitute Indebtedness) of such Insurance Subsidiary and letters
of credit, bank guarantees, surety bonds or similar instruments issued for the
account of any Insurance Subsidiary in the ordinary course of its business or in
securing insurance-related obligations (that do not constitute Indebtedness) of
such Insurance Subsidiary;
(c)    Indebtedness in respect of letters of credit, bank guarantees, bids,
leases, statutory obligations, surety and appeal bonds, or performance bonds or
other obligations of a like nature arising in the ordinary course of business
and not for capital raising purposes and issued for the account of any
Non-Regulated Operating Subsidiary;
(d)    short-term Indebtedness (i.e. with a maturity of less than one year when
issued, provided that such Indebtedness may include an option to extend for up
to an additional one year period) of any Insurance Subsidiary incurred or issued
to provide short-term liquidity to facilitate claims payment in the event of
catastrophe;
(e)    Indebtedness of a Subsidiary acquired after the Closing Date or a
corporation merged into or consolidated with a Subsidiary after the Closing Date
and Indebtedness assumed in connection with the acquisition of assets, which
Indebtedness, in each case, exists at the time of such acquisition, merger or
consolidation and is not created in contemplation of such event, as well as any
refinancings, refunds, renewals or extensions of such Indebtedness (without
increase in the principal amount thereof other than by the amount of any
necessary pre-payment premiums, unpaid accrued interest and other costs of
refinancing);
(f)    Indebtedness owing or issued by a Subsidiary to any other Subsidiary or
to the Borrower;
(g)    Guarantee Obligations made by the Guarantors in respect of the
obligations of the Borrower or by a Subsidiary in respect of obligations of
another Subsidiary;
(h)    Indebtedness under the Loan Documents;
(i)    Indebtedness of any Guarantor;
(j)    Indebtedness represented by Qualified Securities, Trust Preferred
Securities or Mandatory Convertible Securities (except to the extent such
Indebtedness is included in the calculation of Total Consolidated Debt);
(k)    to the extent constituting Indebtedness, liabilities representing
collateral held with respect to securities lending activities and not exceeding
10% of the Borrower’s consolidated investment assets as of the end of the most
recent fiscal quarter for which consolidated financial statements have been
furnished pursuant to Section 6.1(a); and
(l)    other Indebtedness of such Subsidiaries, provided that at the time such
Indebtedness is incurred or issued, the aggregate principal amount of such
Indebtedness when added

73



--------------------------------------------------------------------------------




to all other Indebtedness incurred or issued pursuant to this clause (l) and
then outstanding, does not exceed 15% of the Consolidated Net Worth of the
Borrower.
7.3    Limitation on Liens. The Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist (a) any Lien upon
any stock or Indebtedness of any Subsidiary, whether owned on the date of this
Agreement or hereafter acquired, to secure any Debt of the Borrower or any of
its Subsidiaries or any other Person (other than the obligations hereunder) or
(b) any Lien upon any other Property of the Borrower or any of its Subsidiaries,
whether owned or leased on the date of this Agreement, or thereafter acquired,
to secure any Debt of the Borrower or any of its Subsidiaries or any other
Person (other than the obligations hereunder), except:
(i)    (x) any Lien on any property or asset of the Borrower or any Subsidiary
existing as of the Closing Date or (y) any Lien upon any stock or Indebtedness
or other Property of any Person existing at the time such Person becomes a
Subsidiary or existing upon stock or Indebtedness of a Subsidiary or any other
Property at the time of acquisition of such stock or Indebtedness or other
Property (provided that such Lien was not created in connection with such Person
becoming a Subsidiary or the acquisition of such stock or Indebtedness or other
Property), and any extension, renewal or replacement (or successive extensions,
renewals or replacements) in whole or in part of any such Lien in clauses (x) or
(y) above; provided, however, that the principal amount of Debt secured by such
Lien shall not exceed the principal amount of Debt so secured at the time of
such extension, renewal or replacement; and provided, further, that such Lien
shall be limited to all or such part of the stock or Indebtedness or other
Property which secured the Lien so extended, renewed or replaced;
(ii)    any Permitted Liens; and
(iii)    any Lien upon any Property if the aggregate amount of all Debt then
outstanding secured by such Lien and all other Liens permitted pursuant to this
clause (iii) does not exceed 10% of the total consolidated shareholders’ equity
(including preferred equity) of the Borrower as shown on the audited
consolidated balance sheet contained in the latest annual report to shareholders
of the Borrower; provided that Debt secured by Liens permitted by clauses (i)
and (ii) shall not be included in the amount of such secured Debt.
7.4    Limitation on Changes in Fiscal Periods. The Borrower shall not permit
its fiscal year to end on a day other than December 31 or change its method of
determining fiscal quarters.
7.5    Limitation on Lines of Business. The Borrower shall not engage to any
extent that is material for the Borrower and its Subsidiaries, taken as a whole,
in any business, either directly or through any Subsidiary, other than a
Principal Business.
7.6    Guarantors. The Borrower shall not permit any Guarantor or any Subsidiary
of any Guarantor to merge, consolidate, liquidate, wind-up or dissolve itself,
or make a transfer of

74



--------------------------------------------------------------------------------




material assets; provided that any such transaction shall be permitted if, at
the time of such transaction, no Default or Event of Default shall exist either
immediately before or immediately after giving effect to such transaction and
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower to such effect substantially
contemporaneously with such transaction.
7.7    Anti-Terrorism Laws and OFAC. No part of the proceeds of any extension of
credit hereunder will be borrowed, obtained or used by the Borrower or its
Subsidiaries for the purpose of directly or indirectly funding any operations
in, financing any investments or activities in or making any payments to, a
Sanctioned Person or a Sanctioned Country except, in each case, to the extent
such activities are permitted for a U.S. Person to engage in under sanctions
administered by OFAC.
8.    EVENTS OF DEFAULT
8.1    Events of Default. If any of the following events shall occur and be
continuing:
(a)    The Borrower shall fail to pay any principal of any Loan made to the
Borrower or Reimbursement Obligation owing by the Borrower when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan made to the Borrower or Reimbursement Obligation owing by the
Borrower, or any other amount payable by the Borrower hereunder or under any
other Loan Document, within three Business Days after any such interest or other
amount becomes due in accordance with the terms hereof; or
(b)    The Borrower shall default in the observance or performance of any
agreement contained in Section 6.7(a) or Article 7; or
(c)    (i) The Borrower, any Guarantor or any of the Borrower’s Material
Insurance Subsidiaries shall voluntarily commence any case, proceeding or other
action (A) under any Debtor Relief Law, (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower, any Guarantor or any of the
Borrower’s Material Insurance Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower, any Guarantor or any of the Borrower’s Material Insurance Subsidiaries
any case, proceeding or other action under any Debtor Relief Law that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
60 days; or (iii) the Borrower, any Guarantor or any of the Borrower’s Material
Insurance Subsidiaries shall take any corporate action to authorize or effect
any of the acts set forth in clause (i) or (ii), above; or (iv) the Borrower,
any Guarantor or any of the Borrower’s Material Insurance Subsidiaries shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
(d)    A Change of Control; or
(e)    A Fundamental Change; or
(f)    Any representation or warranty made or deemed made by the Borrower herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other

75



--------------------------------------------------------------------------------




statement furnished by it at any time under or in connection with this Agreement
or any such other Loan Document shall prove to have been inaccurate in any
material respect on or as of the date made or deemed made or furnished; or
(g)    The Borrower shall default in the observance or performance of any other
agreement, covenant, term or condition contained in this Agreement or any other
Loan Document (not specified in Sections 8.1(a), 8.1(b) or 8.1(f)); or
(h)    The Borrower or any of its Subsidiaries shall (i) default in making any
payment of any principal of any Indebtedness (including, without limitation, any
Guarantee Obligation, but excluding the Loans and Reimbursement Obligations) on
the scheduled or original due date with respect thereto (after giving effect to
any applicable grace periods); or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, the effect of which default
is to cause, or to permit the holder or beneficiary of such Indebtedness (or a
trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder as a result of the occurrence of such default thereunder or
(in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default described in clause (i), (ii) or (iii)
of this paragraph (h) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults of the type described in clauses (i),
(ii) and (iii) of this paragraph (h) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $75,000,000; or
(i)    (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $75,000,000, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $75,000,000; or
(j)    One or more judgments or decrees shall be entered against the Borrower or
any of its Subsidiaries involving for the Borrower and its Subsidiaries taken as
a whole a liability (to the extent not paid or fully covered by insurance above
applicable deductions) of $75,000,000 or more, and shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or
(k)    The Guaranty, subsequent to being executed, shall cease, for any reason
(other than as provided in Section 10.17) to be in full force and effect or any
Guarantor or any Affiliate of a Guarantor shall so assert in writing; or
(l)    Any License of any Insurance Subsidiary (i) shall be revoked by the
Governmental Authority which issued such License, or any action (administrative
or judicial) to

76



--------------------------------------------------------------------------------




revoke such License shall have been commenced against such Insurance Subsidiary
and shall not have been dismissed within thirty days after the commencement
thereof, (ii) shall be suspended by such Governmental Authority for a period in
excess of thirty days or (iii) shall not be reissued or renewed by such
Governmental Authority upon the expiration thereof following application for
such reissuance or renewal of such Insurance Subsidiary, which, in the case of
each of clauses (i), (ii) and (iii) above, could reasonably be expected to have
a Material Adverse Effect.
Notwithstanding the foregoing, in the case of each of paragraphs (f) through (l)
of this Section 8.1, such event shall not constitute an Event of Default unless
such event continues unremedied for a period of 30 days after the Borrower shall
have received written notice of such event from the Administrative Agent or the
Majority Lenders.
8.2    Remedies Upon Event of Default. If any Event of Default specified in
Section 8.1 occurs and is continuing, then, and in any such event, (a) if such
event is an Event of Default specified in clause (i) or (ii) of Section 8.1(c)
above with respect to the Borrower, automatically the commitment of each Lender
to make Loans and any obligation of the Issuing Lender to make L/C Credit
Extensions shall immediately terminate and the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) shall immediately become due
and payable, and (b) if such event is any other Event of Default specified in
Section 8.1, either or both of the following actions may be taken: (i) with the
consent of the Majority Lenders, the Administrative Agent may, or upon the
request of the Majority Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Revolving Credit Commitments and the obligation of the
Issuing Lender to issue Letters of Credit to be terminated forthwith, whereupon
the Revolving Credit Commitments and the L/C Commitment shall immediately
terminate; and (ii) with the consent of the Majority Lenders, the Administrative
Agent may, or upon the request of the Majority Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement and the other
Loan Documents (including, without limitation, all amounts of L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented the documents required thereunder) to be due and payable
forthwith, whereupon the same shall immediately become due and payable. In the
case of any Letter of Credit issued for the account of the Borrower with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time Cash
Collateralize such L/C Obligations in an amount equal to the aggregate then
undrawn and unexpired amount of such Letters of Credit. Such Cash Collateral
shall be applied by the Administrative Agent to the payment of drafts drawn
under such Letters of Credit, and the unused portion thereof after all such
Letters of Credit shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrower hereunder and under the other
Loan Documents. After (a) all such Letters of Credit shall have expired or been
fully drawn upon, all Reimbursement Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the other Loan
Documents shall have been paid in full or (b) all Defaults and Events of Default
hereunder and under the other Loan Document shall have been cured or waived, the
balance, if any, in such Cash

77



--------------------------------------------------------------------------------




Collateral account shall be returned to the Borrower (or such other Person as
may be lawfully entitled thereto).
9.    THE ADMINISTRATIVE AGENT
9.1    Appointment. (a) Each of the Lenders and Issuing Lenders hereby
irrevocably appoints Wells Fargo Bank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except for the Borrower’s rights expressly set forth in Section 9.7,
the provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and the Issuing Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such Issuing Lender for purposes of acquiring, holding and
enforcing any and all Liens on collateral granted by the Borrower or any
Guarantor to secure any Loan or other obligation under this Agreement, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.2 for purposes of holding or enforcing any Lien on any collateral
(or any portion thereof) granted under the Loan Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.6(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
9.2    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Persons. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Persons of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.3    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by

78



--------------------------------------------------------------------------------




the other Loan Documents that the Administrative Agent is required to exercise
as directed in writing by the Majority Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(d)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.1 and 8.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an Issuing Lender.
(e)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Loan
Documents, (v) the value or the sufficiency of any collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.4    Reliance by Administrative Agent. (a) The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

79



--------------------------------------------------------------------------------




(b)    For purposes of determining compliance with the conditions specified in
Section 4.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
9.5    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the each Issuing Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Persons and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Persons and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.6    Administrative Agent in its Individual Capacity. The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
9.7    Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders, the Issuing Lenders and the
Borrower (which resignation shall be effective upon the earlier to occur of (x)
the appointment of a successor Administrative Agent and (y) 30 days after the
date such notice is received by the Borrower). Upon receipt of any such notice
of resignation, the Majority Lenders shall have the right, with the consent of
the Borrower at all times other than during the continuance of a Specified Event
of Default (which consent of the Borrower shall not be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or any Issuing Lender under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold

80



--------------------------------------------------------------------------------




such collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the Issuing Lenders directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Sections 10.5 and 10.6 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Persons in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
Any resignation by Wells Fargo Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as an Issuing Lender and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender and
Swing Line Lender, (ii) the retiring Issuing Lender and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.
9.8    Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower or any Guarantor, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 2.6, 3.8, 10.5, and 10.6) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

81



--------------------------------------------------------------------------------




(c)    and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by each Lender and each Issuing Lender to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.6(c), 10.5 and 10.6.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the obligations of the Borrower hereunder or the rights of
any Lender or any Issuing Lender to authorize the Administrative Agent to vote
in respect of the claim of any Lender or any Issuing Lender or in any such
proceeding.
9.9    Guarantee and Collateral Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the Total
Revolving Credit Commitments and payment in full of all obligations of the
Borrower hereunder or under any of the other Loan Documents (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.1, if approved, authorized or ratified in writing by the
Majority Lenders;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.3; and
(c)    to effect any release of Guarantee Obligations contemplated by
Section 10.17.
Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.9. In each case as specified in this Section 9.9, the Administrative Agent
will, at the Borrower’s expense, execute and deliver such documents as the
Borrower may reasonably request to evidence the release of such item of
collateral from the assignment and security interest granted under any Loan
Document or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.9.
9.10    Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger” shall have any right,
power, obligation, liability, responsibility or duty under this

82



--------------------------------------------------------------------------------




Agreement other than, in the case of such Lenders, those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
10.    MISCELLANEOUS
10.1    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Majority
Lenders and the Borrower and delivered to the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    extend the expiration date of or increase the Revolving Credit Commitment
of any Lender (or reinstate any Revolving Credit Commitment terminated pursuant
to Section 8.2) without the written consent of such Lender;
(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest or fees
payable hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;
(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or, subject to clause (v) of the second proviso to this
Section 10.1, any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Majority Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(d)    change Section 2.14 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby; or
(e)    change any provision of this Section 10.1 or the percentage in the
definition of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;
(f)    amend, modify or waive any provision of Section 2.3 or 2.4 without the
written consent of the Swing Line Lender;
(g)    amend, modify or waive any provision of Section 3 without the consent of
the Issuing Lender;

83



--------------------------------------------------------------------------------




(h)    amend, modify or waive the provisions of the definition of Interest
Period regarding twelve month Interest Period for Eurodollar Loans without the
consent of each relevant Lender;
(i)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents without
the written consent of each Lender; or
(j)    release any Guarantor from its Guarantee Obligations under the Guaranty
except as provided in Section 10.17, without the consent of all Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, modify the rights or duties of the Issuing Lender under this Agreement or
any Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, modify the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, modify the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) Section 10.7(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon. Any
such waiver, amendment, supplement or modification shall be effected by a
written instrument signed by the parties required to sign pursuant to the
foregoing provisions of this Section 10.1; provided, that delivery of an
executed signature page of any such instrument by facsimile transmission shall
be effective as delivery of a manually executed counterpart thereof.
For the avoidance of doubt, this Agreement may be amended (or amended and
restated) with the written consent of the Majority Lenders, the Administrative
Agent and the Borrower party to each relevant Loan Document (x) to add one or
more additional credit facilities

84



--------------------------------------------------------------------------------




to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans, the L/C Obligations and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Majority Lenders.
10.2    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, sent by telecopier or by electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Borrower, the Administrative Agent, the Issuing Lender or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.2; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to service of process or to notices to any Lender or
the Issuing Lender pursuant to Article 2. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address

85



--------------------------------------------------------------------------------




as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSONS OR THE BORROWER IN CONNECTION WITH THE BORROWER MATERIALS
OR THE PLATFORM. In no event shall the Agent-Related Persons or the Borrower
have any liability to any Agent-Related Person, the Borrower, any Lender, or the
Issuing Lender for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent-Related Persons or the Borrower; provided, however, that in no event
shall any Agent-Related Persons or the Borrower have any liability to any
Agent-Related Person, the Borrower, any Lender, or the Issuing Lender for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages). Each Lender agrees that the Borrower shall be
responsible only for the Borrower Materials and shall not have any liability
(unless otherwise agreed in writing by the Borrower) for any other materials
made available to the Lenders and shall not have any liability for any errors or
omissions other than errors or omissions in the materials delivered to the
Administrative Agent by the Borrower. Nothing in this Section 10.2(c) shall
limit the obligation of the Administrative Agent and the Lenders under Section
10.16.
(d)    Change of Address, Etc. The Borrower, the Administrative Agent, the
Issuing Lender and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the Issuing Lender and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
(e)    Reliance by Administrative Agent, Issuing Lender and Lenders. The
Administrative Agent, the Issuing Lender and the Lenders shall be entitled to
rely and act upon any notices (including telephonic and written Borrowing
Requests and notices of Swing Line Loans) purportedly given by or on behalf of
the Borrower; provided that the foregoing shall not apply to losses, costs,
expenses and liabilities caused by the gross negligence or willful misconduct of
the relevant Lender or any Agent-Related Person even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice

86



--------------------------------------------------------------------------------




specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender, each Lender and the Agent-Related
Persons from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower; provided that the foregoing shall not apply to losses, costs, expenses
and liabilities caused by the gross negligence or willful misconduct of the
relevant Lender or any Agent-Related Person. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
(f)    Effectiveness of Facsimile or Electronic Imaging Documents and
Signatures. Loan Documents may be transmitted and/or signed by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”). The effectiveness of any
such documents and signatures shall, subject to applicable Law, have the same
force and effect as manually-signed originals and shall be binding on the
Borrower, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower, the Subsidiaries of the Borrower or
any of them shall be vested exclusively in, and all actions and proceedings at
law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent in accordance with Section 8.2 for the
benefit of all the Lenders and the Issuing Lenders; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising on its
own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) an Issuing Lender or the Swing Line Lender from exercising the rights and
remedies that inure to its benefit (solely in its capacity as an Issuing Lender
or Swing Line Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.8(b) (subject to the terms of Section 10.8(a)), or (d) any Lender
from filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to the Borrower or any Guarantor
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Majority Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.2 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject

87



--------------------------------------------------------------------------------




to Section 10.8(a), any Lender may, with the consent of the Majority Lenders,
enforce any rights and remedies available to it and as authorized by the
Majority Lenders.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any extension of credit, and shall continue in full
force and effect as long as any Loan or any other obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.5    Attorney Costs and Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent and the Arrangers for all reasonable and documented
out-of-pocket fees and expenses incurred in connection with the development,
preparation, negotiation and execution of this Agreement and the other Loan
Documents and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation and administration of
the transactions contemplated hereby and thereby (limited, in the case of costs
and expenses of counsel, to the reasonable and documented fees and out-of-pocket
expenses of a single firm of outside counsel collectively for the Administrative
Agent and the Arrangers and, in addition, a single firm of outside local counsel
in any applicable jurisdiction as to which such parties collectively reasonably
determine that local counsel is appropriate) and (b) to pay or reimburse the
Administrative Agent and each Lender for all reasonable and documented
out-of-pocket costs and expenses (which may include, to the extent reasonably
incurred, all search, filing, recording, title insurance and appraisal charges
and fees and taxes related thereto, and other out-of-pocket expenses incurred by
the Administrative Agent and the cost of independent public accountants and
other outside experts) incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Agreement or
the other Loan Documents (including all such costs and expenses incurred during
any “workout” or restructuring in respect of the obligations of the Borrower
hereunder or under any of the other Loan Documents and during any legal
proceeding, including any proceeding under any Debtor Relief Law), including all
reasonable and documented fees and out-of-pocket costs of counsel. All amounts
due under this Section 10.5 shall be payable not later than 30 days following
written demand. The agreements in this Section 10.5 shall survive the
termination of the Total Revolving Credit Commitments and repayment of all other
obligations.
10.6    Indemnification. (a) Whether or not the transactions contemplated hereby
are consummated, the Borrower shall indemnify and hold harmless each
Agent-Related Person, each Arranger, each Lender and their respective
Affiliates, directors, officers, employees, counsel, agents, shareholders and
attorneys-in-fact (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, settlement payments and causes of action of any kind or nature
whatsoever and reasonable related documented out-of-pocket costs and expenses
(limited, in the case of counsel, to the reasonable and documented fees and
out-of-pocket expenses of a single firm of outside counsel collectively for all
Indemnitees affected thereby and, in addition, a single firm of outside local

88



--------------------------------------------------------------------------------




counsel in any applicable jurisdiction as to which the Indemnitees affected
thereby collectively reasonably determine that local counsel is appropriate
except, in either case, to the extent that any Indemnitee shall in good faith
determine that representation by a single counsel shall be impractical, shall
result in a conflict or shall be disadvantageous to such Indemnitee, in which
case an additional firm of outside counsel for such Indemnitee shall be
permitted) which may at any time be imposed on, incurred, suffered, sustained,
required to be paid by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Revolving Credit Commitment, Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (c) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by the Borrower or any Subsidiary, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or (d)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”), IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY
OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, settlement payments, causes of action or costs or expenses are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
the gross negligence or willful misconduct of any of such Indemnitee’s
Affiliates, directors, officers, employees, counsel, agents, shareholders and
attorneys-in-fact. In all such litigation, or the preparation therefor, the
Indemnitees shall be entitled to select counsel to the Indemnitees. All amounts
due under this Section 10.6 shall be payable not later than 30 days following
written demand. This Section 10.6(a) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.
(b)    To the extent that the Borrower for any reason fails to indefeasibly pay
any amount required under Section 10.5 and Section 10.6(a) to be paid by it to
the Administrative Agent (or any sub-agent thereof), the Issuing Lender or any
Agent-Related Person of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent), the Issuing Lender or
such Agent-Related Person, as the case may be, such Lender’s Revolving Credit
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Lender in its
capacity as such, or against any Agent-Related Person of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this Section
10.6(b) are subject to the provisions of Section 2.14(f).

89



--------------------------------------------------------------------------------




(c)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (a) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(d)    The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Total Revolving Credit Commitments and the repayment, satisfaction or discharge
of all the other obligations.
For the avoidance of doubt, the reference to each Lender in this Section 10.6
includes, without limitation, a reference to such Lender in its capacity as a
Co-Syndication Agent or a Co-Documentation Agent, as applicable.
10.7    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of Section
10.7(b), (ii) by way of participation in accordance with the provisions of
Section 10.7(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.7(f), or (iv) to an SPC in accordance
with the provisions of Section 10.7(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.7(d) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

90



--------------------------------------------------------------------------------




(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section 10.7,
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Revolving Credit Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Specified Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section 10.7 and,
provided that:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) a Specified Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender or an Affiliate of the assigning Lender;

91



--------------------------------------------------------------------------------




(C)    the consent of each Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries or Affiliates, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural person, (D) to an Approved Fund
unless a Specified Event of Default has occurred and is continuing, or (E) to an
Affiliate of a Lender or an Approved Fund unless it is a financial institution
having a senior unsecured debt rating of not less than “A-”, or its equivalent,
by S&P.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Credit
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

92



--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.7(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17, 2.18, 10.5 and 10.6
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender and a replacement Note, as applicable, to
the assigning Lender.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitments of, and principal
amounts of (and stated interest on) the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or any Subsidiary or
Affiliate of a Defaulting Lender, or the Borrower or any Affiliates or
Subsidiaries of the Borrower) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the Issuing Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that directly affects such Participant. Subject to Section 10.7(e),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 or 2.17 (subject to the

93



--------------------------------------------------------------------------------




requirements and limitations therein, including the requirements under Section
2.16(g) (it being understood that the documentation required under Section
2.16(g) shall be delivered to the participating Lender)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.7(b); provided that such Participant agrees to be subject to the
provisions of Section 2.20 as if it were an assignee under Section 10.7(b). To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 10.8 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.14 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Sections 2.15, 2.16 or 2.17 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Sections 2.16(g) as though it were a
Lender.
(f)    Certain Pledges. Notwithstanding anything to the contrary contained
herein, any Lender may, with notice to, but without prior consent of the
Borrower and the Administrative Agent, at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank (provided that notice to the Borrower and the Administrative Agent
shall not be required in the case of a pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank); provided further
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute, or permit the substitution of, any such
pledgee or assignee for such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-

94



--------------------------------------------------------------------------------




based recordkeeping system, as the case may be, to the extent and as provided
for in any applicable Law, including the Federal Electronic Signatures in Global
and National Commerce Act, the New York State Electronic Signatures and Records
Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may, with notice to,
but without prior consent of the Borrower and the Administrative Agent grant to
a special purpose funding vehicle identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower (an
“SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof and, if it fails to do so, to make
such payment to the Administrative Agent as is required under Section
2.14(e)(ii). Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 2.15), (ii) no SPC shall
be liable for any indemnity or similar payment obligation under this Agreement
for which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Revolving Credit
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under any Debtor Relief Laws or any other Laws. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.
(i)    Resignation as Issuing Lender or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank assigns all of its Revolving Credit Commitment and Loans pursuant to
Section 10.7(b), Wells Fargo Bank may, (i) upon 30 days’ notice to the Borrower
and the Lenders, resign as Issuing Lender, so long as a successor Issuing Lender
(consented to by the Borrower, such consent not to be unreasonably withheld or
delayed) has been appointed and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender, so long as a successor Swing Line Lender (consented
to by the Borrower, such consent not to be unreasonably withheld or delayed) has
been appointed. In the event of any such resignation as Issuing Lender or Swing
Line Lender, the Borrower shall be entitled to appoint

95



--------------------------------------------------------------------------------




from among the Lenders a successor Issuing Lender or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Wells Fargo Bank as Issuing
Lender or Swing Line Lender, as the case may be. If Wells Fargo Bank resigns as
Issuing Lender, it shall retain all the rights and obligations of the Issuing
Lender hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as Issuing Lender and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
3.3). If Wells Fargo Bank resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.4. Upon the appointment of a successor Issuing Lender and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights and obligations of the retiring Issuing Lender or Swing Line Lender, as
the case may be, and (b) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Wells Fargo
Bank to effectively assume the obligations of Wells Fargo Bank with respect to
such Letters of Credit.
10.8    Adjustments; Setoff. (a) If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of (a) any Loans
and other amounts due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) such Loans and other amounts due and payable to such Lender at
such time to (ii) the aggregate amount of Loans and other amounts due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of Loans and other amounts due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Loans and other amounts owing (but not due
and payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Loans and other amounts owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of Loans and other amounts
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time) of payment on account of Loans and other amounts
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Documents at such time obtained by all of the Lenders at such time then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Loans and other amounts then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

96



--------------------------------------------------------------------------------




(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.23, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this Section
shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
(b)    In addition to any rights and remedies of the Lenders provided by Law,
each Lender shall have the right, without prior notice to the Borrower, any such
notice being expressly waived by the Borrower to the extent permitted by
applicable Law, upon any amount becoming due and payable by the Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of the Borrower; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
setoff shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.24 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower, as the case may be, and the
Administrative Agent after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.
10.9    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
10.10    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
10.10,

97



--------------------------------------------------------------------------------




if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any Issuing Lender or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
10.11    Integration. This Agreement, the other Loan Documents and the Fee
Letters represent the entire agreement of the Borrower, the Administrative
Agent, the Arrangers, the Syndication Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Arrangers, the Administrative Agent, the
Syndication Agent or any Lender relative to subject matter hereof not expressly
set forth or referred to herein, in the other Loan Documents or in the Fee
Letters. The Borrower agrees that its obligations under the Fee Letters shall
survive the execution and delivery of this Agreement.
10.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW TO THE EXTENT THAT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY).
10.13    SUBMISSION TO JURISDICTION; WAIVERS. THE BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY:
(a)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND APPELLATE COURTS FROM ANY THEREOF;
(b)    AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW AND NOTHING IN THIS AGREEMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION;
(c)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

98



--------------------------------------------------------------------------------




(d)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO THE BORROWER AT ITS
ADDRESS SET FORTH IN SECTION 10.2 OR AT SUCH OTHER ADDRESS OF WHICH THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;
(e)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND
(f)    WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION 10.13 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
10.14    WAIVERS OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED
OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT
TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
10.15    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Administrative Agent and the Arrangers, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and

99



--------------------------------------------------------------------------------




their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Arranger has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent and any Arranger with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
10.16    Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the NAIC), (c) to the
extent required by applicable Laws or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 10.16, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.16 or (y) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrower, provided that the Administrative Agent or
any such Lender, as applicable, will notify the Borrower as soon as practical in
advance of any proposed disclosure pursuant to clause (c) above, unless such
notification shall be prohibited by applicable law or legal process, so that the
Borrower may seek a protective order or other appropriate remedy and the
Administrative Agent or any such Lender, as applicable, will disclose only that
portion of the Information that it is advised by its counsel is legally required
or otherwise necessary to disclose. For purposes of this Section 10.16,
“Information” means all information received from the Borrower or any of its
Subsidiaries relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the Closing Date,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section 10.16 shall be considered to have complied with its obligation
to do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

100



--------------------------------------------------------------------------------




Each of the Administrative Agent, the Lenders and the Issuing Lender
acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary thereof, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws
10.17    Release of Guarantee Obligations. Notwithstanding anything to the
contrary contained herein or any other Loan Document, when all obligations of
the Borrower hereunder and under the other Loan Documents that are guaranteed
under the terms of the Guaranty have been paid in full, all Revolving Credit
Commitments have terminated, there exist no unpaid Reimbursement Obligations and
no Letter of Credit issued for the account of the Borrower shall be outstanding
(except for those Cash Collaterized in accordance with Section 2.23), the
Administrative Agent shall upon the written request of the Borrower (without
vote or consent of any Lender) take such actions as may be required to release
all Guarantee Obligations of each Guarantor under any Loan Document, including,
without limitation, its Guaranty. Any release of Guarantee Obligations pursuant
to the sentence above shall be deemed subject to the provision that such
Guarantee Obligations shall be reinstated as to the Guarantors at the time of
such release, if after such release any portion of any payment in respect of the
obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or such Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or such Guarantor or any substantial part of its
property, or otherwise, all as though such payment had not been made. In
addition, upon the written request of the Borrower, the Administrative Agent
shall (without vote or consent of any Lender) so release all Guarantee
Obligations of any Guarantor if, at the time of such requested release, no
Default or Event of Default shall exist either immediately before or immediately
after giving effect to such release and the Borrower shall have delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower to
such effect.
10.18    USA PATRIOT Act Notice. Each Lender that is subject to the PATRIOT Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of Title III of the
PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the PATRIOT
Act.
10.19    Interest Rate Limitation.
(a)    Notwithstanding anything to the contrary contained in any Loan Document,
if at any time the rate of interest payable under any Loan Document (the “Stated
Rate”) would exceed the rate of interest permitted to be charged under any
applicable Law (the “Maximum Rate”), then for so long as the Maximum Rate would
be so exceeded, the rate of interest payable shall be equal to the Maximum Rate;
provided that if at any time thereafter, the Stated Rate is less than the
Maximum Rate, the Borrower shall, to the extent permitted by applicable Law,
continue to pay interest at the Maximum Rate until such time as the total
interest received is equal to the total interest which would have been received
had the Stated Rate been (but for the operation of this provision) the interest
rate payable. Thereafter, the interest rate payable shall be the Stated Rate
unless and

101



--------------------------------------------------------------------------------




until the Stated Rate again would exceed the Maximum Rate, in which event this
provision shall again apply.
(b)    In no event shall the total interest received by a Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Rate.
10.20    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of Page Left Intentionally Blank]



102



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
The Borrower:
 
 
 
WHITE MOUNTAINS INSURANCE GROUP, LTD.
 
 
 
 
 
 
By:
 
Name:
 
Title:
 








[Signature page to Credit Agreement (White Mountains Insurance Group, Ltd.)]



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender,
Swing Line Lender and a Lender
 
 
 
 
 
 
By:
 
Name:
 
Title:
 


[Signature page to Credit Agreement (White Mountains Insurance Group, Ltd.)]



--------------------------------------------------------------------------------




[LENDER], as a Lender
 
 
 
 
 
 
By:
 
Name:
 
Title:
 


[Signature page to Credit Agreement (White Mountains Insurance Group, Ltd.)]



--------------------------------------------------------------------------------




HSBC BANK BERMUDA LIMITED, as a Lender
 
 
 
 
 
 
By:
 
Name:
 
Title:
 




[Signature page to Credit Agreement (White Mountains Insurance Group, Ltd.)]



--------------------------------------------------------------------------------




SCHEDULE 1
COMMITMENT SCHEDULE
Lender
Revolving Credit Commitment
Wells Fargo Bank, National Association
$52,500,000
Barclays Bank PLC
$52,500,000
HSBC Bank Bermuda Limited
$52,500,000
BMO Harris Bank, N.A.
$42,500,000
Nordea Bank Finland PLC, New York Branch
$42,500,000
U.S. Bank National Association
$42,500,000
Lloyds TSB Bank PLC
$32,500,000
The Bank of New York Mellon
$32,500,000
Bank of America, N.A.
$25,000,000
State Street Bank and Trust Company
$25,000,000
The Royal Bank of Scotland plc
$25,000,000


TOTAL


$425,000,000







--------------------------------------------------------------------------------




SCHEDULE 1A
EXISTING LETTERS OF CREDIT
None.






--------------------------------------------------------------------------------




SCHEDULE 5.3
CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES
None.






--------------------------------------------------------------------------------




SCHEDULE 10.2
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES


BORROWER:
White Mountains Insurance Group, Ltd.
80 South Main Street
Hanover, NH 03755
Attention: Robert Seelig, Esq.
Telephone: 603-640-2202
Telecopier: 603-643-4592
Electronic Mail: rseelig@whitemountains.com
U.S. Taxpayer Identification Number (White Mountains Insurance Group, Ltd.):
94-2708455


with a copy to:


Cravath, Swaine and Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Attention: James Vardell
Telecopier: 212-474-3700


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Charlotte, NC 28262
Mail Code: MAC D1109-019
Attention: Chris White
Telephone: 704-427-4325
Telecopier: 704-715-0017
Electronic Mail: Chris.White2@wellsfargo.com
Electronic Mail: agencyservices.requests@wellsfargo.com
ABA:
A/C Name: 
ACCT:
Ref:   White Mountains Insurance Group Ltd
Attn:  Financial Cash Controls








--------------------------------------------------------------------------------




ISSUING LENDER:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Charlotte, NC 28262
Mail Code: MAC D1109-019
Attention: Chris White
Telephone: 704-427-4325
Telecopier: 704-715-0017
Electronic Mail: Chris.White2@wellsfargo.com
Electronic Mail: agencyservices.requests@wellsfargo.com


SWING LINE LENDER:
Wells Fargo Bank, National Association
1525 West W.T. Harris Blvd
Charlotte, NC 28262
Mail Code: MAC D1109-019
Attention: Chris White
Telephone: 704-427-4325
Telecopier: 704-715-0017
Electronic Mail: Chris.White2@wellsfargo.com
Electronic Mail: agencyservices.requests@wellsfargo.com
ABA:
A/C Name: 
ACCT:
Ref:   White Mountains Insurance Group Ltd
Attn:  Financial Cash Controls






































CHI:2750472.8




